           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 1 of 106




 1 BOTTINI & BOTTINI, INC.
   Francis A. Bottini, Jr. (SBN 175783)
 2 fbottini@bottinilaw.com
   7817 Ivanhoe Avenue, Suite 102
 3 La Jolla, California 92037
   Telephone: (858) 914‐2001
 4 Facsimile:     (858) 914‐2002
   RENNE PUBLIC LAW GROUP
 5 Louise H. Renne (SBN 36508)
    lrenne@publiclawgroup.com
 6 Ruth M. Bond (SBN 214582)
    rbond@publiclawgroup.com
 7 Ryan McGinley‐Stempel (SBN 296182)
    rmcginleystempel@publiclawgroup.com
 8 350 Sansome Street, Suite 300
   San Francisco, California 94101
 9 Telephone: (415) 848‐7200
   Facsimile:     (415) 848‐7230
10
   Attorneys for Plaintiff R. Andre Klein
11
                               UNITED STATES DISTRICT COURT
12                          NORTHERN      DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
13 R. ANDRE KLEIN, derivatively on behalf of Case No. _______________

14 ORACLE CORPORATION and ORACLE
   AMERICA, INC.,                             VERIFIED SHAREHOLDER
15                          Plaintiff,        DERIVATIVE COMPLAINT FOR:
16               vs.                            1. BREACH OF FIDUCIARY DUTY;
                                                2. AIDING AND ABETTING
17 LAWRENCE J. ELLISON, SAFRA A. CATZ,
                                                   BREACH OF FIDUCIARY DUTY;
18 JEFFREY O. HENLEY, JEFFREY S. BERG,          3. ABUSE OF CONTROL;
   MICHAEL J. BOSKIN, BRUCE R. CHIZEN,          4. UNJUST ENRICHMENT; AND
19 GEORGE H. CONRADES, RONA A.
                                                5. VIOLATION OF SECTION 14(A)
20 FAIRHEAD, RENÉE J. JAMES, CHARLES               OF THE SECURITIES
   (WICK) MOORMAN IV, LEON E.                      EXCHANGE ACT OF 1934.
21 PANETTA, WILLIAM G. PARRETT,

22 NAOMI O. SELIGMAN, VISHAL SIKKA,           DEMAND FOR JURY TRIAL
   and DOES 1–30,
23
                              Defendants,
24
                  – and –
25
   ORACLE CORPORATION and ORACLE
26 AMERICA, INC.,

27                      Nominal Defendants.

28

     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 2 of 106




                                                         Table of Contents
 1

 2 I.      INTRODUCTION .............................................................................................................2

 3 II.     NATURE AND SUMMARY OF THE ACTION ...........................................................5
 4 III.    JURISDICTION AND VENUE ......................................................................................12
 5
     IV.   INTRADISTRICT ASSIGNMENT ................................................................................13
 6
     V.    THE PARTIES ..................................................................................................................13
 7

 8         A.        Plaintiff .................................................................................................................13

 9         B.        Nominal Defendants ..........................................................................................13

10         C.        Executive Officer Defendants ............................................................................13
11
           D.        Director Defendants............................................................................................14
12
           E.        Doe Defendants ...................................................................................................17
13
           F.        Unnamed Participants ........................................................................................17
14

15 VI.     RESPONSIBILITIES AND DUTIES OF THE INDIVIDUAL DEFENDANTS........18

16         A.        Responsibilities of the Individual Defendants................................................18

17         B.        Fiduciary Duties of the Individual Defendants ..............................................20
18
           C.        Breaches of Fiduciary Duties by the Individual Defendants ........................20
19
           D.        Conspiracy, Aiding and Abetting, and Concerted Action ............................21
20
           E.        The Directors’ Roles and Committees at Oracle .............................................22
21

22 VII.    SUBSTANTIVE ALLEGATIONS ..................................................................................23

23         A.        Oracle’s CEO and Key Executive Team ...........................................................24
24         B.        At All Relevant Times, the Individual Defendants Have Had Actual
25                   Knowledge that Oracle Has Repeatedly Violated Anti‐
                     Discrimination Laws, and That Oracle Has Failed to Comply with
26                   Its Own Policies of Promoting Diversity and Prohibiting
27                   Discrimination, Yet the Individual Defendants Have Continued to

28
                                                                        i
     SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 3 of 106




                      Refuse to Nominate Black Individuals and Minorities to the Board,
 1
                      Resulting in Congressional Inquiries ...............................................................29
 2
             C.       False and Misleading Statements Made by the Director Defendants
 3                    in Oracle’s Proxy Statements .............................................................................34
 4
             D.       Oracle’s Nominating and Corporate Governance Committee
 5                    Members Have Repeatedly Breached Their Fiduciary Duties to
 6                    Ensure Diversity on the Board ..........................................................................53

 7           E.       The Director Defendants Breached Their Duties of Loyalty and
                      Good Faith by Failing to Ensure the Company’s Compliance with
 8
                      Federal and State Laws Regarding Diversity and Anti‐
 9                    Discrimination .....................................................................................................55

10           F.       The Board Has Breached Its Duties by Failing to Ensure an
11                    Independent Chairman ......................................................................................58

12           G.       The Director Defendants Have Breached Their Duties by
                      Continually Rehiring Ernst & Young as the Company’s Auditor,
13
                      Despite Its Failure to Do Its Job ........................................................................59
14
             H.       The Individual Defendants Breached Their Duties of Loyalty and Good
15                    Faith by Causing Oracle to Intentionally Breach Its Obligations Under a
16                    Settlement Agreement Related to the Departure of Mark Hurd from
                      Hewlett Packard, Resulting in a Massive $3.0 Billion Judgment Against
17                    the Company…………………………………………………………………….62
18
             I.       The Unjust Compensation Awarded to the Individual Defendants ...........62
19
     VIII.   THE COMPANY HAS SUFFERED SIGNIFICANT DAMAGES .............................73
20

21 IX.       DEMAND FUTILITY......................................................................................................75

22           A.       Demand Is Futile Against the Officer Defendants .........................................76
23
             B.       Demand Is Futile Against a Majority of the Board Who Are Not
24                    Officer Defendants Due to a Lack of Independence, Because Ellison
                      Controls Oracle and Its Board ...........................................................................76
25

26           C.       A Majority of Directors Have Material Ties to Ellison Rendering
                      Them Incapable of Assessing Demand Against the Officer
27                    Defendants ...........................................................................................................80
28
                                                                      ii
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 4 of 106




                     1.        Defendant Catz ........................................................................................81
 1

 2                   2.        Director Henley .......................................................................................83

 3                   3.        Director James .........................................................................................83
 4                   4.        Director Seligman ...................................................................................84
 5
                     5.        Director Conrades ...................................................................................86
 6
                     6.        Director Berg ............................................................................................87
 7

 8                   7.        Director Boskin ........................................................................................88

 9                   8.        Director Chizen .......................................................................................90

10                   9.        Director Garcia‐Molina ..........................................................................91
11
                     10.       Director Panetta .......................................................................................91
12
     X.    CAUSES OF ACTION ....................................................................................................93
13
     XI.   PRAYER FOR RELIEF ....................................................................................................98
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   iii
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 5 of 106




 1         Plaintiff R. Andre Klein (“Plaintiff”) submits this Verified Shareholder Derivative

 2 Complaint against certain directors and officers of nominal defendants Oracle

 3 Corporation and Oracle America, Inc. (together, “Oracle” or the “Company”) for, inter

 4 alia, violations of the Securities Exchange Act of 1934 (“Exchange Act”), breaches of

 5 fiduciary duties, and unjust enrichment. In support of these claims, Plaintiff alleges the

 6 following upon (1) personal knowledge with respect to the matters pertaining to himself;

 7 and (2) information and belief with respect to all other matters, based upon the

 8 investigations undertaken by his counsel, which include a review of Oracle’s legal and

 9 regulatory filings, press releases, analyst reports, and media reports about the Company.

10 Plaintiff believes that substantial additional evidentiary support will exist for the

11 allegations set forth below after a reasonable opportunity for discovery.

12 I.      INTRODUCTION
13                “Diversity and inclusion in our workforce starts at the top.”

14 See Oracle’s 2019 Proxy Statement at 61.

15         1.     Despite this platitude in its proxy statement, Oracle has failed to create any

16 meaningful diversity at the very top of the Company — the Board of Directors (the

17 “Board”). The Oracle Board has lacked diversity at all relevant times, and is one of the

18 few remaining publicly‐traded companies without a single African American director.

19 The following are the current members of the Board:

20 Lawrence J. Ellison                                Safra A. Catz

21

22

23

24

25

26

27

28
                                                 2
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 6 of 106




 1 Jeffrey O. Henley                          Jeffrey S. Berg

 2

 3

 4

 5

 6

 7

 8

 9 Michael J. Boskin                          Bruce R. Chizen

10

11

12

13

14

15

16

17

18

19 George H. Conrades                         Rona A. Fairhead

20

21

22

23

24

25

26

27

28
                                          3
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 7 of 106




 1 Renée J. James                             Charles (Wick) Moorman IV

 2

 3

 4

 5

 6

 7

 8

 9

10 Leon E. Panetta                            William G. Parrett

11

12

13

14

15

16

17

18

19 Naomi O. Seligman                          Vishal Sikka

20

21

22

23

24

25

26

27

28
                                          4
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 8 of 106




     II.    NATURE AND SUMMARY OF THE ACTION
 1
            2.     Actions speak louder than words. If Oracle simply disclosed that it does
 2
     not want any Black individuals on its Board, it would be racist but honest. But Oracle’s
 3
     Directors, wishing to avoid public backlash, have done the opposite — they have
 4
     repeatedly made gross misrepresentations in the Company’s public statements by
 5
     claiming to have a multitude of policies, internal controls, and processes designed to
 6
     ensure diversity both at the management level and the Board itself.
 7
            3.     These policies, however, are not worth the paper they are printed on. At
 8
     Oracle, it is “Do As I Say, Not As I Do.” Oracle’s Board, which has no Black individuals,
 9
     has consciously failed to carry out Oracle’s written proclamations about increasing
10
     diversity in its ranks. The Board, as well as the Company’s executive officers, remain
11
     devoid of Black people and other minorities. In short, Oracle remains one of the oldest
12
     and most egregious “Old Boy’s Club” in Silicon Valley. A sign advising applicants
13
     “Blacks Need Not Apply” might as well hang at the entrance to the Company’s
14
     headquarters at 500 Oracle Parkway in Redwood Shores, California.
15
            4.     Oracle’s Directors have deceived stockholders and the market by
16
     repeatedly making false assertions about the Company’s commitment to diversity. In
17
     doing so, the Directors have breached their duty of candor and have also violated the
18
     federal proxy laws. Their conduct has also irreparably harmed Oracle. For those who
19
     care about diversity, inclusion, and honesty, those who do not adhere to these principles
20
     should be boycotted, especially if the perpetrator is one of the largest and most
21
     influential corporations in Silicon Valley.
22
            5.     Every business entity ‐‐ whether publicly traded or not ‐‐ has certain legal
23
     obligations and responsibilities to its shareholders, customers, investors, and the public.
24
     These responsibilities include the obligation to be truthful and honest; to actually
25
     implement the policies and procedures that it represents it has adopted; and to not
26
     engage in racial discrimination, whether it is in its workforce or leadership positions.
27
     Oracle has failed on all counts.
28
                                                   5
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 9 of 106




 1         6.         Founded in 1977, Oracle’s Board today in 2020 has no African‐

 2 Americans and no Latinos; and no Asian‐American or other minority representatives

 3 aside from Vishal Sikka. And, none are in the offing.

 4         7.      This lawsuit is therefore about deception and a lack of truthfulness and

 5 effort on the part of the Board to fulfill their fiduciary duties which has resulted in racial

 6 discrimination in its leadership positions and otherwise to the detriment of the Oracle

 7 shareholders.

 8         8.      Despite at least two Congressional inquiries into the lack of diversity on

 9 Oracle’s Board, and a Department of Labor (“DOL”) lawsuit claiming Oracle’s

10 discrimination against minorities that resulted in at least $400 million in underpaid

11 salaries, Oracle persists in its refusal to fix its glaring racial disparities. Oracle stands

12 alone in the basement of just a handful of publicly‐traded companies that have earned

13 the dubious distinction of having not a single Black person on its board. In short,

14 Oracle’s culture and top ranks are permeated with a backwater attitude about diversity.

15 And Oracle’s problem is not just outdated views from a bygone era; statistics don’t lie,

16 and Oracle’s Board and workforce reveal one of the lowest prevalence of Black

17 individuals and minorities in Silicon Valley.

18         9.      As one article commenting on the Congressional inquiries into the lack of

19 diversity at Oracle noted:

20         Oracle should increase the racial diversity of its board, a group of U.S.
           lawmakers said, putting a spotlight on the company’s hiring and
21         management practices.
22         “The fact that African Americans make up 13% and Asian Americans make
           up 5.6% of the U.S. population but 0% of Oracle’s board and leadership
23         team is inexcusable,” the lawmakers said in a Nov. 22 letter from the
           House Tech Accountability Caucus and Tri‐Caucus, which includes the
24         Black, Hispanic and Asian Pacific American caucuses.
25         It’s the latest call for the second‐largest software maker and billionaire
           Chairman Larry Ellison to improve diversity and inclusion. Former
26         employees and the U.S. government have sued the Redwood City,
           California‐based company, alleging it systematically underpaid women
27         and people of color, and many shareholders have supported repeated
           requests that the board examine if there’s a pay gap between male and
28
                                                  6
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 10 of 106




           female employees.
 1
           It’s at least the second time this year that Oracle has attracted congressional
 2         scrutiny for its diversity practices. In January, the Congressional Black
           Caucus and House Tech Accountability Caucus wrote to the company
 3         expressing dismay about allegations of pay discrimination.
 4         This week’s letter was signed by Democrats Robin L. Kelly, Joaquin Castro,
           Karen Bass and Judy Chu, who chair the various House caucuses, as well
 5         as other lawmakers.
 6 See Anders Malin, Oracle’s Largely White Board Draws Congressional Scrutiny, SEATTLE

 7 TIMES, Nov. 22, 2019.

 8         10.    The article discussing the Congressional inquiry also noted:
 9
           Oracle is also contending with a January lawsuit from the U.S.
10         Department of Labor, which alleged the company short‐changed female
           and minority workers some $400 million in wages.
11
           The allegations stem from a 2014 audit by a department unit that enforces
12         equal pay and other non‐discrimination matters for federal contractors.
           Records show that Oracle paid women and minority employees less than
13         others and steered them into lower‐level jobs, the department said in court
           papers. It also alleged that Oracle used H‐1B visas to hire scores of Asians
14         and paid them less than employees who were U.S. citizens.

15         In 2017, three female engineers sued Oracle, alleging underpayment
           compared with male engineers doing the same tasks. An analysis
16         conducted on behalf of the plaintiffs showed the company paid some
           women about $13,000 less per year on average versus male counterparts.
17         They’re seeking to represent more than 4,000 similarly situated employees.

18         Oracle has denied the allegations in both cases.

19         For three straight years, shareholder Pax World Funds has filed proposals
           asking the company’s board to identify whether a gender pay gap exists
20         and how to fix it. The proposals have been supported by several large
           investors, including funds held by BlackRock Inc. and State Street Corp.,
21         but failed to garner majority support. That’s largely because Ellison, who
           owns about a third of the stock, has opposed the measure.1
22
           11.    Platitudes in proxy statements are not progress. Simply put, Oracle has no
23
     real commitment to diversity and its Board is turning a blind eye to the Company’s
24

25         1 See Anders Malin, Oracle’s Largely White Board Draws Congressional Scrutiny,
     SEATTLE TIMES, Nov. 22, 2019.
26

27

28
                                                 7
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 11 of 106




 1 miserable failure to ensure the “diversity” trumpeted by the Directors in Oracle’s filings

 2 with the Securities and Exchange Commission (“SEC”) and its annual reports to

 3 shareholders.

 4          12.    The Director Defendants named herein all signed each of Oracle’s annual

 5 proxy statements. With such signatures come an obligation to ensure that the statements

 6 in the Proxy were true and accurate, and to correct any misleading statements. They

 7 failed to do so.

 8          13.    As demonstrated herein, the Defendants knew of, but failed to disclose,

 9 fraudulent business practices at Oracle that put the Company at material risk — namely,

10 discriminatory hiring and compensation practices. Had this information been disclosed,

11 shareholders would not have voted to reelect Board members, approve executive

12 compensation packages, and reject an independent Board chairman.

13          14.    The time for change has come. If Oracle’s directors want to continue to be

14 part of the problem, not the solution, then they at least need to be held liable for their

15 breaches of fiduciary duties to the Company’s stockholders. If, on the other hand, they

16 want to be part of real change, they hold the keys themselves. They can (and should),

17 stand up and exercise the control of Oracle that they possess to make change NOW.

18          15.    The shareholder derivative lawsuit has been the only judicial mechanism

19 for shareholders to hold directors accountable for engaging in wrongdoing. Like the

20 United State Supreme Court, California courts have long recognized that derivative suits

21 play an important role in corporate governance where directors fail to do their jobs:

22                 The derivative action is practically the only remedy for calling the
            management to account for its wrongs against the corporation and to
23          obtain restitution. Where a derivative suit is against outsiders for wrongs
            against the corporation the directors can usually be expected to decide
24          impartially on the advisability of suing. But the management cannot be
            expected to sue themselves for their own misdeeds.
25
     Pearce v. Super. Ct., 149 Cal. App. 3d 1058, 1065 (1983); see also Vega v. Jones, Day, Reavis &
26
     Pogue, 121 Cal. App. 4th 282, 297 (2004); accord Kamen v. Kemper Fin. Servs., 500 U.S. 90, 95
27
     (1991) (quoting Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 548 (1949)). As the
28
                                                   8
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 12 of 106




 1 California Supreme Court recognized in Jones v. H. F. Ahmanson & Co., where, as here,

 2 the company’s board and management fail to perform their duties, stockholders have a

 3 “right” to bring derivative actions. See 1 Cal. 3d 93, 107 (1969). The courts of Delaware,

 4 Oracle’s state of incorporation, likewise acknowledge that derivative actions serve an

 5 important function: “The machinery of corporate democracy and the derivative suit are

 6 potent tools to redress the conduct of a torpid or unfaithful management.” Aronson v.

 7 Lewis, 473 A.2d 805, 811 (Del. 1984), overruled in part on other grounds by Brehm v. Eisner,

 8 746 A.2d 244 (Del. 2000).

 9         16.    Plaintiff, derivatively on behalf of Oracle, seeks the following relief from

10 the Director Defendants:

11                (a)    At least three of Oracle’s directors should immediately resign prior

12         to the Company’s annual meeting which is scheduled for November 2020 and

13         should insist that the Company nominate three new persons to serve in their

14         stead, which applicants should include two Black persons and one other minority;

15                (b)    All Director Defendants named in this suit should return all their

16         2020 compensation received from Oracle (including any stock grants), and donate

17         the money to an acceptable charity or organization whose efforts include the

18         advancement of Black people and minorities in corporate America;

19                (c)    Oracle should agree to publish an annual Diversity Report that

20         contains particularized information about the hiring, advancement, promotion,

21         and pay equity of all minorities at Oracle;

22                (d)    Oracle should replace Larry Ellison as non‐executive Chairman of

23         the Board; Ellison is not independent, and the lack of a truly independent non‐

24         executive Chairman at Oracle has been a big part of the reason Oracle has not

25         sufficiently made any real progress at achieving diversity;

26                (e)    Oracle should create a $700 million fund to hire Black individuals

27         and other minorities, promote minorities to more management positions at the

28
                                                 9
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 13 of 106




 1        Company, establish and maintain a mentorship program at Oracle for minorities

 2        that is committed to providing the skills and mentorship necessary to succeed in

 3        corporate America;

 4               (f)    Oracle should require annual training of its entire Board and all

 5        Section 16 executive officers, which training should at a minimum focus on

 6        diversity, affirmative action, anti‐discrimination and anti‐harassment, as well as

 7        other relevant topics;

 8               (g)    Oracle should immediately set specific goals with respect to the

 9        number of Black individuals and minorities to hire at the Company over the next

10        five years, and Oracle should adopt a revised executive compensation program

11        that makes 30% of executives’ compensation tied to the achievement of the

12        diversity goals; and

13               (h)    Oracle should replace Ernst & Young (“E&Y”) as its auditor. Oracle

14        is one of E&Y’s largest customers, and E&Y has served as Oracle’s auditor since

15        2002, giving rise to a cozy and clubby relationship between E&Y and Oracle

16        which is not conducive to effective auditing. The Company’s compliance with its

17        stated policies concerning the alleged commitment to diversity has been abysmal

18        to the point of being basically non‐existent. The very purpose of an auditor is to

19        assess the Company’s internal controls and determine if they are functioning

20        effectively. Rather than doing so, E&Y has wrongfully and consistently given

21        Oracle’s internal controls a clean bill of health and has failed to point out the

22        obvious – that Oracle lacks an effective system of internal controls to ensure that

23        the Company is not discriminating against minorities and is complying with its

24        stated goals and initiatives regarding the promotion of diversity and the

25        avoidance of discrimination and harassment.

26        17.    The Individual Defendants’ misconduct has caused severe financial and

27 reputational damage to Oracle.       The governmental lawsuits which allege racial

28
                                              10
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 14 of 106




 1 discrimination seek hundreds of millions of dollars in back pay for affected minorities,

 2 including Black individuals:

 3         A U.S. Department of Labor Office of Federal Contract Compliance
           Programs (OFCCP) filing on Jan. 25 alleged Oracle discriminated against
 4         black, Asian and female employees, as well as international workers with
           visas, funneling them into lower‐paying roles and ultimately underpaying
 5         them to the tune of $400 million dollars.
 6         The OFCCP, which enforces equal pay and ensures government
           contractors comply with anti‐discrimination legislation, states: Oracle
 7         “impermissibly denies equal employment opportunity to non‐Asian
           applicants for employment, strongly preferring a workforce that it can later
 8         underpay. Once employed, women, Blacks and Asians are systematically
           underpaid relative to their peers.” The practice allegedly goes back to
 9         2013.2
10
           18.    While systematically underpaying minorities and women, Oracle’s CEOs
11 have used the money saved to pay themselves unfathomable amounts. Defendants

12 Ellison and Catz are at the top of the list of the 100 highest paid CEOs. They both made

13
     $108 million each in one year—more than a thousand times greater than the average worker’s
14 salary. Meanwhile it has taken five years for Oracle’s stock to crawl from $40 to $50 per

15 share.

16         19.    In addition to these transgressions, the Director Defendants have abdicated
17 their fiduciary duties by allowing Defendant Ellison to engage in a personal vendetta

18 against Hewlett‐Packard that had no business purpose, lacked any objective or legal

19 justification, and has resulted in a $3 billion judgment against Oracle. The Director

20 Defendants were well aware that Ellison was risking extreme financial prejudice to the

21 Company by improperly pursuing this personal vendetta, and yet consciously failed to

22 curtail Ellison’s improper conduct, thus causing massive damages to Oracle. In so

23 doing, the Director Defendants and Ellison have breached their duties of loyalty and

24

25         2  See Sharon Florentine, Oracle the Latest to Face Pay Discrimination Lawsuit, CIO,
     Feb. 1, 2019.
26

27

28
                                                11
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 15 of 106




 1 good faith to the Company.

 2         20.    As set forth below, Defendants’ conduct constitutes bad faith and disloyal

 3 acts, giving rise to claims that fall outside the scope of the business judgment rule and

 4 outside of permissible indemnification by Oracle. As a result, all members of the Board

 5 face a substantial likelihood of liability and any demand on them to bring this case

 6 would be a futile and useless act.

 7 III.    JURISDICTION AND VENUE
 8         21.    This Court has subject matter jurisdiction over this action under Article III

 9 of the U.S. Constitution and 28 U.S.C. § 1331 because of claims arising under Section

10 14(a) of the Exchange Act, 15 U.S.C. § 78n(a), and SEC regulation 14a‐9 promulgated

11 thereunder. The Court has exclusive jurisdiction under Section 27 of the Exchange Act,

12 15 U.S.C. § 78aa. The Court has jurisdiction over the state‐law claims in accordance with

13 28 U.S.C. § 1367.

14         22.    This Court also has subject matter jurisdiction over this action under

15 Article III of the U.S. Constitution and 28 U.S.C. § 1332 because Plaintiff and Defendants

16 are citizens of different States and the amount in controversy exceeds the sum or value

17 of $75,000, exclusive of interest and costs.

18         23.    This Court has jurisdiction over Defendants. Each Defendant is either a

19 resident of California or otherwise has sufficient contacts with California in order to

20 render the exercise of jurisdiction by this Court over them permissible under traditional

21 notions of fair play and substantial justice.       Additionally, in connection with the

22 misconduct alleged herein, Defendants, directly or indirectly, used the means and

23 instrumentalities of interstate commerce, including the United States mails, interstate

24 telephone communications, and the facilities of the national securities markets. The

25 Court has jurisdiction over Oracle because Oracle is headquartered in Redwood Shores,

26 California and has substantial business operations in California.

27         24.    Venue is proper in this District pursuant to Section 27 of the Exchange Act.

28
                                                  12
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 16 of 106




 1 Venue is also proper under 28 U.S.C. § 1391(b) because: (a) Oracle maintains its principal

 2 place of business in this District; and (b) many of the acts and conduct that constitute the

 3 violations of law complained of herein, including the preparation and dissemination to

 4 the public of materially false and misleading information, occurred in this District.

 5 IV.     INTRADISTRICT ASSIGNMENT
 6         25.    In compliance with Local Rule 3‐2(b), Plaintiff requests that this action be

 7 assigned to the San Francisco Division of this District because a substantial part of the

 8 events or conduct giving rise to the claims in this action occurred in the County of San

 9 Mateo.

10 V.      THE PARTIES
11         A.     Plaintiff
12         26.    Plaintiff R. Andre Klein is a current shareholder of Oracle, and has

13 continuously held Oracle stock at all relevant times.

14         B.     Nominal Defendants
15         27.    Oracle Corporation is a Delaware corporation with its headquarters at 500

16 Oracle Parkway, Redwood Shores, California 94065. Oracle’s wholly owned subsidiary,

17 Oracle America, Inc., is an American multinational computer technology company that

18 designs, manufactures, and markets network computing infrastructure solutions. The

19 Company offers data storage products, cloud platform, databases, microprocessors,

20 software desktop systems, developer software, infrastructure management software, and

21 other related products and solutions.

22         C.     Executive Officer Defendants
23         28.    Defendant Lawrence J. Ellison is the chairman of Oracle Corporation and

24 chief technology officer (“CTO”). He founded the Company in 1977 and served as chief

25 executive officer (“CEO”) until September 2014. Ellison lives in Woodside, California

26 which is part of San Mateo County.

27         29.    Defendant Safra A. Catz has served as CEO of Oracle Corporation since

28
                                                13
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 17 of 106




 1 2014 and a member of the Company’s Board since 2001. She previously served as

 2 president of Oracle, and has also served as the Company’s chief financial officer. Prior to

 3 being named president, Catz held various other positions since starting at Oracle in 1999.

 4         30.    Defendant Jeffrey O. Henley is vice chairman of Oracle Corporation. He

 5 served as Oracle’s chief financial officer and an executive vice president from 1991 to

 6 2004, and has been a member of Oracle’s Board since 1995. Henley was chairman of

 7 Oracle from 2004 until 2014.       He also serves on Oracle’s Executive Management

 8 Committee.

 9         D.     Director Defendants
10         31.    Defendant Jeffrey S. Berg was a member of the Oracle Board during all
11 relevant times. Berg has served as a Senior Sales Director of Oracle Cloud Management

12 Services from May 2003 to March 2012.         He has served as chairman of Northside

13 Services, LLC, a media and entertainment advisory firm, since 2015. He was chairman of

14 Resolution, a talent and literary agency he founded, from 2013 until 2015.

15         32.    Defendant Michael J. Boskin was a member of the Oracle Board during all

16 relevant times. Boskin is the Tully M. Friedman Professor of Economics and Wohlford

17 Family Hoover Institution Senior Fellow at Stanford University, where he has been on

18 the faculty since 1971. He is CEO and president of the consulting firm Boskin & Co., Inc.

19 Boskin was chairman of the President’s Council of Economic Advisers from 1989 until

20 1993. He currently serves as a director of Bloom Energy Corporation and previously

21 served as a director of ExxonMobil.

22         33.    Defendant Bruce R. Chizen was a member of the Oracle Board during all

23 relevant times. Chizen is currently an independent consultant and has served as senior

24 adviser to Permira Advisers LLP since 2008 and as a venture partner at Voyager Capital

25 since 2009. He has also served as an operating partner at private equity fund Permira

26 Growth Opportunities since June 2018.

27         34.    Defendant George H. Conrades was a member of the Oracle Board during

28
                                                14
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 18 of 106




 1 all relevant times. Conrades has served as an executive advisor to Akamai Technologies,

 2 Inc., a content delivery network services provider for media and software delivery and

 3 cloud security solutions, since June 2018. He previously served as Akamai’s CEO from

 4 1999 to 2005 and chairman from 1999 to March 2018.

 5         35.    Defendant Rona A. Fairhead was a member of the Oracle Board during all

 6 relevant times. Fairhead served as Minister of State for Trade and Export Promotion for

 7 the United Kingdom Department for International Trade from September 2017 to May

 8 2019. Previously, Fairhead served as chair of the British Broadcasting Corporation Trust

 9 (BBC) from 2014 to 2017. From 2006 to 2013, she was chair and chief executive officer of

10 the Financial Times Group Limited, which was a division of Pearson plc, and, prior to

11 that, she served as Pearson’s chief financial officer. Before joining Pearson, Fairhead held

12 a variety of leadership positions at Bombardier Inc. and Imperial Chemical Industries

13 PLC. She has previously served as a director of HSBC Holdings plc and PepsiCo, Inc.

14         36.    Defendant Renée J. James was a member of the Oracle Board during all

15 relevant times. James is currently the chairman and CEO of Ampere Computing, a

16 company she founded in 2017, which produces high‐performance semiconductors for

17 hyperscale cloud, storage, and edge computing. James also serves as an operating

18 executive for The Carlyle Group, a global alternative asset manager. In her role with

19 Carlyle, James evaluates new technology investments for the firm as well as advises

20 portfolio companies on their strategic direction and operational efficiency.

21         37.    Defendant Charles (Wick) Moorman IV was a member of the Oracle Board

22 during all relevant times. Moorman is currently a senior advisor to Amtrak, where he

23 previously served as president and CEO from August 2016 until January 2018. Prior to

24 that and until 2015, Moorman was CEO (from 2005) and chairman (from 2006) of

25 Norfolk Southern Corporation. From 1975 to 2005, he held various positions in

26 operations, information technology, and human resources at Norfolk Southern

27 Corporation. Moorman serves as a director of Chevron Corporation and previously

28
                                                15
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 19 of 106




 1 served as a director of Duke Energy Corporation and Norfolk Southern Corporation.

 2         38.    Defendant Leon E. Panetta was a member of the Oracle Board during all

 3 relevant times. Panetta served as United States Secretary of Defense from 2011 to 2013

 4 and as Director of the Central Intelligence Agency from 2009 to 2011. Prior to that,

 5 Panetta was a member of the United States House of Representatives from 1977 to 1993,

 6 served as Director of the Office of Management and Budget from 1993 to 1994, and

 7 served as former President Bill Clinton’s Chief of Staff from 1994 to 1997. Panetta is the

 8 cofounder and chairman of the Panetta Institute for Public Policy and currently serves as

 9 moderator of the Leon Panetta Lecture Series, a program he created. He previously

10 served as Distinguished Scholar to Chancellor Charles B. Reed of the California State

11 University System and professor of public policy at Santa Clara University.

12         39.    Defendant William G. Parrett was a member of the Oracle Board during all

13 relevant times. Parrett served as the chief executive officer of Deloitte Touche Tohmatsu,

14 a multinational professional services network, from 2003 until 2007. He joined Deloitte

15 in 1967 and served in a series of roles of increasing responsibility until his retirement in

16 2007. Parrett serves as a director of The Blackstone Group L.P. and the Eastman Kodak

17 Company.       He previously served as a director of Conduent Inc., Thermo Fisher

18 Scientific, UBS Group AG, and IGATE Corporation. Parrett is a Certified Public

19 Accountant with an active license.

20         40.    Defendant Naomi O. Seligman was a member of the Oracle Board during

21 all relevant times. Seligman is a senior partner at Ostriker von Simson, a technology

22 research firm that chairs the CIO Strategy Exchange. Since 1999, this forum has brought

23 together senior executives in four vital quadrants of the IT sector. From 1977 until 1999,

24 Seligman served as a cofounder and senior partner of Research Board, Inc., a private‐

25 sector institution sponsored by 100 chief information officers from major global

26 corporations. She previously served as a director of Akamai Technologies, Inc., IGATE

27 Corporation, and Dun & Bradstreet.

28
                                                16
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 20 of 106




 1         41.    Defendant Vishal Sikka was a member of the Oracle Board during all

 2 relevant times. Sikka is the founder and CEO of Vianai Systems, Inc., a startup company

 3 that provides advanced software and services in artificial intelligence and machine

 4 learning. Previously, he was the CEO and Managing Director of Infosys Limited from

 5 2014 to 2017 and a member of the Executive Board of SAP SE from 2002 to 2014. Sikka

 6 holds a PhD in artificial intelligence from Stanford University and serves on the

 7 Supervisory Board of BMW Group and on the Advisory Council for the Stanford

 8 Institute for Human‐Centered Artificial Intelligence.

 9         42.    The defendants identified in paragraphs 28 through 30 are referred to

10 herein as the “Executive Officer Defendants.” The defendants identified in paragraphs

11 31 through 41 are referred to herein as the “Director Defendants.” Collectively, all

12 defendants are referred to herein as the “Individual Defendants.”

13         E.     Doe Defendants
14         43.    Except as described herein, Plaintiff is ignorant of the true names of

15 defendants sued as Does 1 through 30, inclusive, and therefore, Plaintiff sues these

16 defendants by such fictitious names. Following further investigation and discovery,

17 Plaintiff will seek leave of this Court to amend this Complaint to allege their true names

18 and capacities when ascertained.       These fictitiously named defendants are Oracle

19 officers, other members of management, employees, and/or consultants or third parties

20 who were involved in the wrongdoing detailed herein. These defendants aided and

21 abetted, and participated with and/or conspired with the named defendants in the

22 wrongful acts and course of conduct or otherwise caused the damages and injuries

23 claimed herein and are responsible in some manner for the acts, occurrences, and events

24 alleged in this Complaint.

25         F.     Unnamed Participants
26         44.    Numerous individuals and entities participated actively during the course

27 of and in furtherance of the wrongdoing described herein. The individuals and entities

28
                                               17
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 21 of 106




 1 acted in concert by joint ventures and by acting as agents for principals, to advance the

 2 objectives of the scheme and to provide the scheme to benefit defendants and themselves

 3 to the detriment of Oracle.

 4 VI.     RESPONSIBILITIES AND DUTIES OF THE INDIVIDUAL DEFENDANTS
 5         A.     Responsibilities of the Individual Defendants
 6         45.    Corporate officers and directors owe the highest fiduciary duties of care

 7 and loyalty to the corporation they serve.

 8         46.    Board Members and Executive Officers are held to the highest level of

 9 ethics and compliance with the law.

10         47.    The Company’s Corporate Governance Principles state that “All directors

11 are expected to comply with the Oracle Code of Ethics and Business Conduct.”

12         48.    The Company’s Code of Ethics and Business Conduct states that:

13         We base personnel actions strictly on individual ability, performance,
           experience, and company need. We avoid actions influenced by personal
14         relationships and discriminatory practices of any kind. Our goal is to
           compensate personnel—with wages, salaries, and other benefits — in
15         relation to their responsibilities, performance, and experience. Oracle is
           also committed to adhering to wage, hour, and minimum‐age guidelines
16         provided by applicable laws. We strive to structure the content of jobs so
           that work provides personal satisfaction and challenge.
17
           49.    The Company’s Corporate Governance Principles state:
18

19         The Board is also responsible for overseeing management’s efforts to assess
           and manage material risks and for reviewing options for risk mitigation.
20         The Board reserves oversight of the major risks facing Oracle and may
           delegate risk oversight responsibility to committees of the Board.
21
           50.    The Board is responsible for oversight and compliance with the Company’s
22
     internal controls regarding diversity, anti‐discrimination, pay equity, hiring and
23
     promotion. As alleged herein, the Company’s Board failed to act in good faith by failing
24
     to ensure compliance with these policies and controls, which existed on paper, but were
25
     knowingly disregarded.
26
           51.    The Individual Defendants knew that the government had alleged at least
27
     by January 2017 that, going back to at least 2014, the Company paid Black employees
28
                                                18
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 22 of 106




 1 and other minorities less than other employees for similar jobs. Despite this knowledge,

 2 the Board did nothing.

 3         52.      The Board also obviously knew that it was all‐white and lacked diversity.

 4 The Board and the Executive Officers also knew that diversity was lacking in the

 5 Company’s workforce. The Defendants’ knowledge of the problems is reflected by their

 6 efforts to conceal the lack of diversity and discrimination. When shareholder proposals

 7 were advanced to require the Company to publish an Equity Pay Report so that

 8 employees and shareholders would receive data and statistics about diversity and pay

 9 differences, the Defendants caused the Company to oppose the proposals and advance

10 false reasons for the opposition, including that “Relatively few global companies have

11 publicized their internal pay data and it does not appear to have had any additional

12 beneficial effect. We believe the creation and publication of a pay equity report as

13 requested by this proposal would be costly and time‐consuming and, in light of our

14 long‐standing efforts in this area, would not lead to meaningful gains in support of

15 workforce diversity and gender pay equity.”3

16         53.      The Board also knew that Congress had launched an inquiry into this lack

17 of diversity. Again, the Board did nothing to address the problem after becoming aware

18 of these serious deficiencies and violations of the law. The Board knew the Company

19 had policies in place on paper, but they failed to give the policies any teeth or

20 enforcement.       The Board’s conduct represented hypocrisy, bad faith, and disloyal

21 conduct. The Board had a duty to cause the Company to comply with the law and its

22 own Code of Ethics and Business Conduct, and failed to do so.

23         54.      The direct involvement of Oracle’s Board makes them interested in the

24 outcome of this litigation because they face a substantial likelihood of liability. Demand

25
           3   See Oracle’s 2019 Proxy Statement at 61.
26

27

28
                                                  19
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 23 of 106




 1 is thus futile.

 2         B.        Fiduciary Duties of the Individual Defendants
 3         55.       By reason of their positions as officers and directors of the Company, each

 4 of the Individual Defendants owed and continue to owe Oracle and its shareholders

 5 fiduciary obligations of trust, loyalty, good faith, and due care, and were and are

 6 required to use their utmost ability to control and manage Oracle in a fair, just, honest,

 7 and equitable manner. The Individual Defendants were and are required to act in

 8 furtherance of the best interests of Oracle and not in furtherance of their personal

 9 interest or benefit.

10         56.       To discharge their duties, the officers and directors of the Company were

11 required to exercise reasonable and prudent supervision over the management, policies,

12 practices, and controls of the affairs of the Company. By virtue of such duties, the

13 officers and directors of Oracle were required to, among other things:

14                   (a)   conduct the affairs of the Company in an efficient, business‐like

15         manner in compliance with all applicable laws, rules, and regulations so as to

16         make it possible to provide the highest quality performance of its business, to

17         avoid wasting the Company’s assets, and to maximize the value of the

18         Company’s stock; and

19                   (b)   remain informed as to how Oracle conducted its operations, and,

20         upon receipt of notice or information of imprudent or unsound conditions or

21         practices, make reasonable inquiry in connection therewith, and take steps to

22         correct such conditions or practices and make such disclosures as necessary to

23         comply with applicable laws.

24         C.        Breaches of Fiduciary Duties by the Individual Defendants
25         57.       The conduct of the Individual Defendants complained of herein involves a

26 knowing and culpable violation of their obligations as officers and directors of Oracle,

27 the absence of good faith on their part, and a reckless disregard for their duties to the

28
                                                  20
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 24 of 106




 1 Company.

 2         58.    The Individual Defendants breached their duty of loyalty and good faith

 3 by allowing defendants to cause, or by themselves causing, the Company to cover up

 4 Oracle’s discrimination, and caused Oracle to incur substantial damage.

 5         59.    The Individual Defendants, because of their positions of control and

 6 authority as officers and/or directors of Oracle, were able to and did, directly or

 7 indirectly, exercise control over the wrongful acts complained of herein. The Individual

 8 Defendants also failed to prevent the other Individual Defendants from taking such

 9 improper actions. As a result, and in addition to the damage the Company has already

10 incurred, Oracle has expended, and will continue to expend, significant sums of money.

11         D.     Conspiracy, Aiding and Abetting, and Concerted Action
12         60.    At all relevant times, the Individual Defendants were agents of the

13 remaining Individual Defendants, and in doing the acts alleged herein, were acting

14 within the course of scope of such agency. The Individual Defendants ratified and/or

15 authorized the wrongful acts of each of the other Individual Defendants. The Individual

16 Defendants, and each of them, are individually sued as participants and as aiders and

17 abettors in the improper acts, plans, schemes, and transactions that are the subject of this

18 Complaint.

19         61.    In committing the wrongful acts alleged herein, the Individual Defendants

20 have pursued, or joined in the pursuit of, a common course of conduct, and have acted

21 in concert with and conspired with one another in furtherance of the improper acts,

22 plans, schemes, and transactions that are the subject of this Complaint. In addition to

23 the wrongful conduct herein alleged as giving rise to primary liability, the Individual

24 Defendants further aided and abetted and/or assisted each other in breaching their

25 respective duties.

26         62.    The Individual Defendants engaged in a conspiracy, common enterprise,

27 and/or common course of conduct, by failing to maintain adequate internal controls at

28
                                                21
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 25 of 106




 1 the Company and covering up discrimination at the Company.

 2         63.     During all times relevant hereto, the Individual Defendants, collectively

 3 and individually, initiated a course of conduct that was designed to and did circumvent

 4 the internal controls at the Company and cause the Company to cover up Oracle

 5 executives’ discrimination.     In furtherance of this plan, conspiracy, and course of

 6 conduct, the Individual Defendants, collectively and individually, took the actions set

 7 forth herein.

 8         64.     The purpose and effect of the Individual Defendants’ conspiracy, common

 9 enterprise, and/or common course of conduct was, among other things, to disguise the

10 Individual Defendants’ violations of law, breaches of fiduciary duty, and waste of

11 corporate assets; and to conceal adverse information concerning the Company’s

12 operations.

13         65.     The Individual Defendants accomplished their conspiracy, common

14 enterprise, and/or common course of conduct by intentionally circumventing internal

15 controls at the Company and causing the Company to cover up discrimination at the

16 Company. Because the actions described herein occurred under the authority of the

17 Board, each of the Individual Defendants was a direct, necessary, and substantial

18 participant in the conspiracy, common enterprise, and/or common course of conduct

19 complained of herein.

20         66.     Each of the Individual Defendants aided and abetted and rendered

21 substantial assistance in the wrongs complained of herein. In taking such actions to

22 substantially assist the commission of the wrongdoing complained of herein, each

23 Individual Defendant acted with knowledge of the primary wrongdoing, substantially

24 assisted in the accomplishment of that wrongdoing, and was aware of his or her overall

25 contribution to and furtherance of the wrongdoing.

26         E.      The Directors’ Roles and Committees at Oracle
27         67.     The following chart sets forth the directors of Oracle as set forth in the

28
                                                22
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 26 of 106




 1 Company’s most recent Proxy Statement and the committees on which they serve:

 2
           Director                    Finance and Audit        Compensation   Governance   Independence
 3         Jeffrey S. Berg
                                                                                              Chair
 4
           Michael J. Boskin
 5                                                  Chair
           Safra A. Catz
 6
           Bruce R. Chizen
 7                                                                             Chair
           George H. Conrades
 8                                                                Chair
 9         Lawrence J. Ellison

10         Rona A. Fairhead

11         Hector Garcia‐Molina

12         Jeffrey O. Henley

13         Mark V. Hurd
14
           Renée J. James
15
           Charles W. Moorman IV
16
           Leon E. Panetta
17
           William G. Parrett
18
           Naomi O. Seligman
19                                                                Vice Chair
20

21 VII.    SUBSTANTIVE ALLEGATIONS
22         68.        Oracle’s Board enjoys the dubious distinction of being one of only a

23 handful of publicly‐traded companies in the United States with zero Black members and

24 zero Asian American members.

25         69.        The lack of diversity at the top at Oracle is significant. The Board bears

26 ultimate responsibility for ensuring the Company’s compliance with federal and state

27 laws prohibiting discrimination based on race, gender, and other factors. Diversity in

28
                                                           23
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 27 of 106




 1 the workforce is a strong indication of a lack of discrimination; conversely, a lack of

 2 diversity provides a strong indication that discrimination is present.

 3         A.     Oracle’s CEO and Key Executive Team
 4         70.    At Oracle, not only does the Board lack a single Black member, but the

 5 Company’s executive ranks also lack a single Black person: Oracleʹs Chief Executive

 6 Officer is Safra Catz. Oracleʹs key executives include Safra Catz and 40 others.

 7
                                                                          Greg Pavlik
 8            Safra Catz                Mary Ann Davidson           Senior Vice President,
        Chief Executive Officer         Chief Security Officer     Chief Technology Officer,
 9                                                                  Oracle Cloud Platform

10

11

12

13

14

15

16                                       Lawrence Ellison                Dorian Daley
            Jon S. Chorley            Chairman of the Board &       Executive Vice President
17    Chief Sustainability Officer    Chief Technology Officer        General Counsel &
                                                                           Secretary
18

19

20

21

22

23

24

25

26

27

28
                                                24
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 28 of 106




 1         Jeffrey Henley             Edward Screven             Douglas Kehring
     Vice Chairman of the Board   Chief Corporate Architect   Executive Vice President,
 2                                                             Corporate Operations
 3

 4

 5

 6

 7

 8
                                                                  Steve Rosenberg
 9   Simon de Montfort Walker                                 Senior Vice President and
       Senior Vice President &                                General Manager, Oracle
10    General Manager, Oracle          Keith Rajecki            Health Science Global
          Food & Beverage              Vice President               Business Unit
11

12

13

14

15

16

17                                     Sonny Singh
                                   Senior Vice President &        Rodger Smith
18        Mike Sicilia            General Manager, Oracle     Senior Vice President &
      Executive Vice President,   Financial Services Global   General Manager, Oracle
19     Global Business Units            Business Unit                 Utilities

20

21

22

23

24

25

26

27

28
                                             25
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 29 of 106




 1        Guerry Waters             Mike Webster               Bradley Williams
       Group Vice President,    Senior Vice President &     Vice President, Industry
 2      Product Strategy &         General Manager          Strategy, Oracle Utilities
            Marketing
 3

 4

 5

 6

 7

 8

 9
          Vivian Wong             Gretchen Alarcon              Paco Aubrejuan
10     Group Vice President,     Group Vice President,       Senior Vice President,
        Higher Education            Human Capital             Oracle Applications
11        Technologies           Management Strategy             Development
12

13

14

15

16

17

18
                                                                Derek Gittoes
19         Steve Daheb                Donald Deutsch        Vice President, Supply
       Senior Vice President,   Vice President, Standards    Chain Management
20         Oracle Cloud          Strategy & Architecture       Product Strategy
21

22

23

24

25

26

27

28
                                           26
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 30 of 106




 1        William Hardie                  Emily He                   Kash Iftikhar
       Vice President, Oracle       Senior Vice President,     Vice President and General
 2       Database Product          Global Marketing, Oracle             Manager
           Management                    Cloud HCM
 3

 4

 5

 6

 7

 8

 9

10                                                                    Chris Leone
            Don Johnson                Rajan Krishnan           Senior Vice President and
11    Executive Vice President,     Group Vice President       GM, Oracle Human Capital
     Oracle Cloud Infrastructure                               Management (HCM) Cloud
12

13

14

15

16

17

18

19
                                        Juan R. Loaiza
20        Juergen Lindner          Executive Vice President,         Clay Magouyrk
       Senior Vice President,      Mission Critical Database    Executive Vice President,
21     Global Marketing, SaaS            Technologies          Oracle Cloud Infrastructure

22

23

24

25

26

27

28
                                              27
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 31 of 106




 1     Andrew Mendelsohn               Steve Miranda                Vipin Samar
      Executive Vice President,   Executive Vice President,      Senior Vice President,
 2     Oracle Database Server     Applications Development         Database Security
           Technologies
 3

 4

 5

 6

 7

 8

 9                                   Jason Williamson           Christopher J. Donato
           Mike Splain            Vice President, Oracle for     Senior Vice President,
10    Executive Vice President,     Startups & Oracle for           North America
          Microelectronics                Research             Applications & Consulting
11

12

13

14

15

16

17
           Rich Geraffo                Inderjeet Singh
18    Executive Vice President,   Executive Vice President,
       North America Cloud           ISV, OEM, & Java
19          Technology

20

21

22

23

24

25

26

27

28
                                             28
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 32 of 106




           B.     At All Relevant Times, the Individual Defendants Have Had Actual
 1                Knowledge that Oracle Has Repeatedly Violated Anti‐Discrimination
                  Laws, and That Oracle Has Failed to Comply with Its Own Policies of
 2                Promoting Diversity and Prohibiting Discrimination, Yet the Individual
                  Defendants Have Continued to Refuse to Nominate Black Individuals
 3                and Minorities to the Board, Resulting in Congressional Inquiries
 4         71.    Oracle has been consistently criticized for failing to nominate and promote

 5 Black individuals and minorities to its Board and to positions of management and power

 6 within Oracle.

 7         72.    Oracle, led by Larry Ellison and the Board, has consistently refused to

 8 appoint Black individuals and minorities to its Board and to management positions

 9 within the Company. The Company has been roundly criticized for its refusal to do so,

10 but has persisted in its intransigence.

11         73.    The fact that Oracle’s Board has been, and continues to be, non‐diverse has

12 not escaped Congress’ attention. On Friday, November 22, 2019, over 30 members of

13 Congress slammed Oracle’s lack of diversity, sending a letter to Company co‐founder

14 Larry Ellison and the Board asking for answers to questions about the Company’s lack of

15 efforts to diversify its leadership.

16         74.    The Congressional letter to the Board stated:

17                The fact that African Americans make up 13% and Asian Americans
           make up 5.6% of the US population but 0% of Oracle’s board and
18         leadership team is inexcusable,” the letter read. “As a company that has
           expressed a commitment to diversity and rejected claims of intentional
19         discrimination, you should recognize the optics of Oracle working
           doggedly to sell software and technology systems to businesses and
20         congressional districts, historically black colleges and universities and
           minority serving institutions, and communities of color — but not work to
21         remedy the lack of diversity on your board.
22         75.    The letter, organized by the Congressional Black Caucus and the House
23 Tech Accountability Caucus, noted a February 2019 commitment by the Company to not

24 “intentionally discriminate against women and people of color.” According to the

25 November 22, 2019 letter, the Company ignored similar questions in 2018 about the

26 Board’s lack of African American representation.

27         76.    In January 2019, it was also reported that Oracle worked to block a public
28
                                                29
     SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 33 of 106




 1 records request seeking the Company’s diversity data under the premise that the

 2 publication of such data was a “very real threat to its competitive position.” The news

 3 organization that had asked for the records (Reveal) successfully sued for the records,

 4 which showed that Oracle’s workforce, as of 2015, was 90 percent white or Asian, and

 5 that just under 13 percent of the Company’s executives were women.4

 6           77.   In January 2017, the government sued Oracle for discriminating against

 7 Black individuals and minorities. In a press release announcing the lawsuit, the DOL

 8 stated:

 9           SAN FRANCISCO — The U.S. Department of Labor has filed a lawsuit
             against Oracle America, Inc. alleging the leading technology company has
10           a systemic practice of paying Caucasian male workers more than their
             counterparts in the same job title, which led to pay discrimination against
11           female, African American and Asian employees. The suit also challenges
             Oracle’s systemic practice of favoring Asian workers in its recruiting and
12           hiring practices for product development and other technical roles, which
             resulted in hiring discrimination against non‐Asian applicants.
13
             Oracle designs, manufactures, and sells software and hardware products,
14           as well as offers services related to its products to the federal government.
15           The lawsuit filed by the department’s Office of Federal Contract
             Compliance Programs is the result of an OFCCP compliance review of
16           Oracle’s equal employment opportunity practices at its Redwood Shores
             headquarters. During the investigation – which began in 2014 – Oracle
17           also refused to comply with the agency’s routine requests for employment
             data and records. For example, Oracle refused to provide prior‐year
18           compensation data for all employees, complete hiring data for certain
             business lines, and employee complaints of discrimination.        OFCCP
19           attempted for almost a year to resolve Oracle’s alleged discrimination
             violations before filing the suit.
20
             78.   Female employees have also filed class action lawsuits against Oracle,
21

22 alleging discrimination and disparate pay. On May 1, 2020, a San Mateo Superior
                                                                                    Court

   judge granted class certification to a suit by 4,100 women who allege that Oracle paid
23

24

25           See AJ Vicens, Once Again, Oracle’s Diversity Record Comes Under Fire, MOTHER
             4

     JONES, Nov. 22, 2019.
26

27

28
                                                  30
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 34 of 106




 1 them $13,000 less than men.5 The case against Oracle was filed by former company

 2 engineer Sue Petersen and two other women, all of whom worked at PeopleSoft Corp.

 3 before it was acquired by Oracle in 2005. They allege that Oracle for years has paid

 4 women less than men for “substantially similar work, when viewed as a composite of

 5 skill, effort, and responsibility, and performed under similar working conditions.” The

 6 plaintiffs emphasized that company‐wide compensation is determined at Oracle’s

 7 headquarters in Redwood Shores, California.

 8          79.   Judge Swope, who is presiding over the case, refused to exclude a study,

 9 commissioned by the plaintiffs, that found women at Oracle earned 13% less than their

10 male counterparts. The study was done by a UC‐Irvine economics professor David

11 Neumark. “Professor Neumark had a reasonable basis for his opinions that education,

12 years of prior job experience, tenure at Oracle, and performance review scores do not

13 explain the gender pay gap faced by women in the same job code as men,” the judge

14 wrote.

15          80.   Oracle is still fighting the 2017 lawsuit over gender‐pay disparities brought

16 by the DOL. As noted supra, the DOL claims that Oracle has not cooperated with the

17 government’s investigation and continues to refuse to produce documents and

18 information about its pay practices.

19          81.   As the acrimony between Oracle and the DOL increased due to Oracle’s

20 refusal to cooperate, the DOL filed a second complaint against Oracle on January 22,

21 2019.6 The agency claims the Company owes women and minorities $400 million in

22 what it says is “the biggest enforcement case” it’s ever brought against a federal

23
          5 See Bob Egelko, Judge Allows Suit by 4,100 Women Who Say Oracle Paid Them
24 $13,000 Less Than Men, SAN FRANCISCO CHRONICLE, May 1, 2020.
          6 In January 2019, the government successfully sought leave from the
25
   Administrative Law Judge to file a Second Amended Complaint in the case.
26

27

28
                                                31
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 35 of 106




 1 contractor. The government added many new allegations and details in its January 22,

 2 2019 complaint, in which it alleged that Oracle discriminated against African Americans,

 3 women, and minorities by paying them less money for the same jobs:

 4                 Oracle’s suppression of pay for its non‐White, non‐male employees
           is so severe that it persists and gets worse over long careers; Black and Asian
 5         employees with years of experience are paid as much as 25% less than their
           peers. Oracle’s discriminatory practices affect thousands of employees at
 6         its headquarters.7
 7         82.    The DOL’s January 22, 2019 Second Amended Complaint also noted that:
 8
                 The few (less than 30) Black or African American employees at
 9         Oracle also suffered significant pay discrimination. Those employees were
           underpaid (relative to White employees) in jobs in Oracle’s Product
10         Development job function, resulting in pay disparities as high as 7.5%.8

11         83.    The government’s complaint also calculated the cost to the minority
12 employees of the discrimination and it was staggering:

13                Oracle’s discrimination against its own employees has cost these
           employees at least $401,000,000 on lost wages for the period from 2013–
14         2016.9
15
           84.    As one newspaper noted in an article commenting on the DOJ complaint,
16 “Oracle robbed just about anyone who wasn’t a pasty white male of $400 million.”10

17        85.   The government alleges that Oracle accomplished the discrimination by
18 using two methods: (a) Oracle relies on prior salaries in setting compensation at Oracle

19 for new hires; and (b) Oracle steers Black individuals, women, and minorities into lower‐

20 paying jobs at Oracle.11

21

22         7See Exhibit A at pp. 1‐2.
          8 Id. (Motion for Leave to File Second Amended Complaint) at 2.
23
          9 Id.

24        10 See Richard Chirgwin, Oracle Robbed Just About Anyone Who Wasn’t a Pasty White

   Male of $400 m, Says Uncle Sam, THE REGISTER, Feb. 23, 2019.
25
          11 See Exhibit A (DOL’s Second Amended Complaint) at 1.

26

27

28
                                                 32
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 36 of 106




 1         86.        The government’s January 22, 2019 complaint specifically alleges that

 2 Oracle discriminated against Black individuals when recruiting recent college graduates:

 3                [I]n the four years between 2013 and 2016, Oracle hired only six
           African American or Black recent college graduates into positions PTI
 4         [Professional Technical 1, Individual Contributor] job group, and Oracle
           hired zero Black or African American graduates in 2016.12
 5
           87.        The Board has had actual knowledge of all these facts at all relevant times.
 6

 7 The Congressional letter was sent directly to the Board and Ellison. The Board is

 8 intimately familiar with the DOL lawsuit and has authorized the Company’s response to

 9 the lawsuit. The Board members are all antagonistic to the lawsuit and continue to

10 refuse to correct the violations, instead choosing to back Ellison’s nuclear response to the

11 case, characterized by fighting the claims at all costs instead of acknowledging and

12 fixing the problems.
           88.        Indeed, the Individual Defendants’ response to the DOL’s lawsuit has gone
13

14 way beyond merely defending the case and seeking its dismissal. In November 2019, the

15 Defendants went on the offensive and sued the DOL in the United States District Court

16 for the District of Columbia, claiming that the DOL’s lawsuit is unconstitutional and

17 violates the Administrative Procedure Act, as well as other federal statutes and

18 regulations. Specifically, Oracle asserts that the DOL “vastly exceeded” its authority by

19 “promulgat[ing] an expansive enforcement regime to prosecute and adjudicate

20 discrimination claims and claims of affirmative action violations against government

21 contractors, and to award compensatory remedies to individual employees and

22 injunctive relief against employers.” Claiming to be a victim
                                                                        of the “modern

   administrative state” created by the DOL, Oracle sought to have the DOL’s enforcement
23
   regime declared unconstitutional and to make the DOL pay for its attorneys’ fees
24

25
           12   Id. at 3.
26

27

28
                                                    33
     SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 37 of 106




 1 associated with the litigation. It is hard to fathom how the DOL lacks the authority to

 2 sue for labor law violations, but apparently Oracle believes the best defense is a good

 3 offense, regardless of the damage such tactics cause to the Company’s reputation and

 4 goodwill with its customers. As reported by Bloomberg, Oracle’s lawsuit against the DOL

 5 is believed to “ha[ve] no foundation,” but reflects Oracle’s “scorched earth” litigation

 6 tactic:
                    … Some lawyers say that based on decades of precedent, Oracle has
 7           no foundation for a lawsuit against the Labor Department. But if a ruling
             goes in favor of Oracle, it could upend the agency’s administrative process
 8           — which requires an agency judge and appeals board to rule on OFCCP
             discrimination claims before an employer can bring the dispute to the
 9           federal court system.
10                   “The implications are huge. If Oracle were to win this case, and if it
             were to be sustained on appeal, OFCCP as we know it would cease to
11           exist,” said former Labor Solicitor Patricia Smith, who served during the
             Obama administration and is now senior counsel at the National
12           Employment Law Project. …
13                 The OFCCP’s authority hasn’t been challenged in nearly four
             decades, but it would fit Oracle’s pattern of what Administrative Law
14           Judge Richard M. Clark described as “scorched earth” litigation, lawyers
             said.
15

16 Paige Smith, Oracle Attacks DOL Enforcement Power Ahead of Pay Bias Trial (1), BLOOMBERG

17 LAW, Dec. 5, 2019.

18           C.     False and Misleading Statements Made by the Director Defendants in
                    Oracle’s Proxy Statements
19           89.    Notwithstanding their knowledge about Oracle’s failure to promote and
20 achieve diversity and its discriminatory pay practices, the Director Defendants have

21 caused Oracle to consistently make false statements about Oracle’s commitment to

22 diversity and the promotion of Blacks and other minority employees to positions of

23 management and power at Oracle. In the 2019 Proxy, signed by Directors Ellison, Berg,

24 Boskin, Catz, Chizen, Conrades, Fairhead, Garcia‐Molina, Henley, James, Moorman,

25 Panetta, Parrett, and Seligman, the Directors represented that the Board was qualified in

26 part due to its diversity and efforts to “actively seek[] women and minority candidates

27 from the pool from which director candidates are chosen”:

28
                                                  34
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 38 of 106




 1         Director Qualifications
 2         Our Corporate Governance Guidelines (described in “Corporate
           Governance — Corporate Governance Guidelines” on page 18) contain
 3         Board membership qualifications that apply to Board nominees
           recommended by the Governance Committee. The Governance Committee
 4         strives for a mix of skills, experience and perspectives that will help create
           an outstanding, dynamic and effective Board. In selecting nominees, the
 5         Governance Committee assesses the independence, character and acumen
           of candidates and endeavors to collectively establish areas of core
 6         competency of the Board, including, among others, industry and technical
           knowledge and experience; management, accounting and finance
 7         expertise; and demonstrated business judgment, leadership and strategic
           vision. The Governance Committee values a diversity of backgrounds,
 8         experience, perspectives and leadership in different fields when identifying
           nominees. As noted in our Corporate Governance Guidelines, the
 9         Governance Committee is committed to actively seeking women and
           minority candidates for the pool from which director candidates are
10         chosen.
11         90.    The Proxy also stated:
12
           Director Tenure, Board Refreshment and Diversity
13
           The Board and the Governance Committee value diversity of backgrounds,
14         experience, perspectives and leadership in different fields when identifying
           nominees. As set forth in our Guidelines, the Governance Committee,
15         acting on behalf of the Board, is committed to actively seeking women and
           minority candidates for the pool from which director candidates are
16         selected.

17         91.    These statements were false and misleading.         In reality, regardless of

18 whether Oracle’s Governance Committee (comprised of Defendants Berg, Chizen, and

19 Panetta) ever made any efforts to recruit any Black individuals and other minorities to

20 the Board, no Black individuals currently serve on the Board. Actions speak louder than

21 words. In fact, the Board has never in good faith actively sought minority candidates.

22 The phrase “committed to actively seeking” implies that in fact active, good faith efforts

23 have been made, when in reality Oracle has not actively sought to recruit minorities and

24 has just attempted to create the false impression that it is “committed” to doing so. This

25 is the very definition of a misleading statement.

26         92.    To attempt to justify its failure to break from a status quo rooted in

27 systemic racism, Oracle’s Board has resisted efforts to appoint new members to its Board

28
                                                35
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 39 of 106




 1 by claiming that the individuals who have served on the Board for, in some cases

 2 decades, have experience that is valuable to the Company. In the Company’s 2019

 3 Proxy, the Director Defendants caused Oracle to state:

 4                 However, we do not impose director tenure limits or a mandatory
           retirement age. The Board has considered the perspectives of some
 5         stockholders regarding longer‐tenured directors, but believes that longer‐
           serving directors with experience and institutional knowledge bring critical
 6         skills to the boardroom. In particular, the Board believes that given the
           large size of our company, the breadth of our product offerings and the
 7         international scope of our organization, longer‐tenured directors are a
           significant strength of the Board. The Board also believes that longer‐
 8         tenured directors have a better understanding of the challenges Oracle is
           facing and are more comfortable speaking out and challenging
 9         management. Accordingly, while director tenure is taken into
           consideration when making nomination decisions, the Board believes that
10         imposing limits on director tenure would arbitrarily deprive it of the
           valuable contributions of its most experienced members.
11
           93.    This statement was made with knowledge or reckless disregard of its
12

13 falsity and with intent to mislead shareholders. In fact, longer‐tenured directors do not

14 serve the best interests of the Company, as amply demonstrated by leading academics

15 and professionals in the field of best corporate governance principles. A report by the

16 Harvard Law School Forum on Corporate Governance noted that:

17                Investor respondents to ISS’ 2016–2017 Global Policy Survey
           (conducted between Aug. 2, 2016 and Aug. 30, 2016) were asked which
18         tenure‐related factors — with multiple answers allowed — would give rise
           to concern about a board’s nominating and refreshment processes. Among
19         the 120 institutional investors (one‐third of whom each own or manage
           assets in excess of $100 billion) who responded, 68 percent pointed to a
20         high proportion of directors with long tenure as cause for concern, 53
           percent identified an absence of newly‐appointed independent directors in
21         recent years as a potential problem, and 51 percent flagged lengthy average
           tenure as problematic. Just 11 percent of the investor respondents said that
22         tenure is not a concern, although even several of those respondents
           indicated that an absence of newly‐appointed directors is a concern.13
23
           94.    In reality, the Director Defendants’ refusal to adopt director term limits
24

25         13   Available at https://corpgov.law.harvard.edu/2017/02/09/board‐refreshment‐
     trends‐at‐sp‐1500‐firms/ (last visited June 21, 2020).
26

27

28
                                               36
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 40 of 106




 1 and to appoint new Black and minority members to the Board represents explicit or

 2 implicit racism at Oracle and an improper pretext for failing to add Black and minority

 3 individuals to the Board. In misrepresenting the reason for failing to add new members

 4 to its Board (by falsely claiming that term limits and new persons added to the Board

 5 would deprive Oracle of the “experience” of older white members who have served on

 6 the Board for decades), the Director Defendants made intentionally or recklessly false

 7 statements in order to get themselves reelected and to conceal the true reasons for

 8 Oracle’s long‐standing failure to add Black individuals to its Board.

 9         95.    Elsewhere in the 2019 Proxy Statement, a shareholder advanced the

10 following proposal for the consideration of fellow shareholders:

11         Resolved:
12         Shareholders request Oracle prepare a report by April 2020 (at reasonable
           cost, omitting proprietary and confidential information), identifying
13         whether a gender pay gap exists among its employees, and if so, outline
           the steps being taken to reduce the gap. The Organization for Economic
14         Cooperation and Development has defined the gender pay gap as the
           difference between male and female earnings expressed as a percentage of
15         male earnings.
16         96.    The Director Defendants opposed this resolution. In order to convince
17 shareholders to vote against the resolution, the Director Defendants caused the

18 following false statement to be included in the Proxy:

19
           Statement in Opposition to Proposal No. 4
20
                  As a global company with approximately 136,000 employees and
21         customers in over 175 countries, we are committed to ensuring that we do
           not discriminate on the basis of gender in our compensation programs, and
22         we are further committed to diversity and inclusion in our workforce. We
           make every effort to attract, invest in and develop the talents of employees
23         who reflect the diversity of our customers and the communities in which
           we do business. We believe a diverse workforce enables us to better
24         anticipate and meet our customers’ changing needs in a fast‐paced global
           economy and deliver greater value to our stockholders.
25
                  Diversity and inclusion in our workforce starts at the top. Thirty‐
26         three percent of our Board members are women or come from a diverse
           background (four of our 15 Board members are women, including one of
27         our CEOs). Since 2006, Oracle Women’s Leadership (OWL), a leadership
           and professional development program, has sought to develop, engage
28
                                               37
     SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 41 of 106




             and empower current and future generations of Oracle women leaders.
 1           Each of our more than 80 worldwide OWL communities is led by a senior
             Oracle woman leader and focuses on professional development,
 2           networking and community outreach at the local level. OWL’s global
             events are open to all Oracle employees, promoting diversity and inclusion
 3           across our workforce.
 4                 In addition to fostering diversity and inclusion at Oracle, we
             support efforts to build a future pipeline of diverse talent in the technology
 5           industry globally.
 6           97.     In opposing the shareholder resolution, the Individual Defendants also
 7 caused Oracle to include the following false statement in the Proxy:

 8
             Oracle promotes equality through our hiring, pay and promotions
 9           processes. Specifically:

10           •     New jobs are posted publicly for anyone to apply.

11           • Hiring and promotion pay decisions are based on a variety of non‐
             discriminatory factors, including consideration of the job itself and the
12           pay range associated with it, as well as the skills, experience, education
             and expertise the individual brings to Oracle — not race or gender.
13
             • Our compensation framework aims to achieve equity, as well as
14           recognition of each employee’s particular knowledge, skills, abilities,
             performance, experience, and contributions to the company.
15
             • Inquiries about candidates’ prior salary history pay are prohibited.
16           This policy has been in effect in Oracle’s U.S. offices prior to the enactment
             of state laws in California and elsewhere prohibiting this practice.
17
             Relatively few global companies have publicized their internal pay data
18           and it does not appear to have had any additional beneficial effect. We
             believe the creation and publication of a pay equity report as requested by
19           this proposal would be costly and time‐consuming and, in light of our
             long‐standing efforts in this area, would not lead to meaningful gains in
20           support of workforce diversity and gender pay equity.

21           98.     The 2019 Proxy also contained a “Proposal No. 2: ADVISORY VOTE TO

22 APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS” which

23 stated:
             Pursuant to Section 14A of the Exchange Act, we are asking our
24           stockholders to cast a non‐binding, advisory vote on the compensation of
             our NEOs (a “say‐on‐pay” vote). We currently hold our say‐on‐pay vote
25           annually, and we expect the next say‐on‐pay vote will occur in 2020. In
             deciding how to vote on this proposal, we urge you to consider the
26           following factors, as well as the information contained in “Executive
             Compensation—Compensation Discussion and Analysis” beginning on
27           page 28.
28
                                                  38
     SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 42 of 106




 1
              Fiscal 2019 Executive Compensation Highlights
 2

 3   • No tranches of the PSOs granted to Mr. Ellison, Ms. Catz and Mr. Hurd in fiscal 2018 have been earned, due to
       the rigor and long‐term nature of the PSO goals.
 4

 5   • Total compensation for Mr. Ellison, Ms. Catz and Mr. Hurd, in the aggregate, decreased by approximately
       98% in fiscal 2019 compared to fiscal 2018 (as reported in SCT on page 44). In fiscal 2019, for these NEOs:
 6

 7     • Base salaries remained unchanged;

 8
       • No bonuses were earned; and
 9

10     • No equity awards were granted.

11
     • In the aggregate, approximately 95.2% of the total compensation reported in the SCT in fiscal 2019 for all other
12     NEOs (Mr. Screven, Ms. Daley and Mr. Henley) was at‐risk. The total compensation mix for these NEOs is heavily
       weighted toward equity‐based awards, thus aligning their compensation with the interests of our stockholders.
13

14
                    Fiscal 2019 Compensation                                   Elements of Fiscal 2019 Compensation
15              Mr. Ellison, Ms. Catz and Mr. Hurd                             Mr. Screven, Ms. Daley and Mr. Henley

16   Below is an excerpt of our fiscal 2019 SCT showing
     the total compensation for Mr. Ellison, Ms. Catz and
17   Mr. Hurd. See page 44 for the full SCT and related
     footnotes.
18
                         Fisca              All Other
19                          l     Salary Compensation ($
      Name               Year      ($)           )        Total ($)
20    Lawrence J. Elliso 201            1       1,662,827 1,662,82
        n                     9                                    8
      Safra A. Catz        201    950,00           15,981 965,981
21                            9         0
      Mark V. Hurd         201    950,00        1,531,646 2,481,64
22                            9         0                          6


23 Compensation Best Practices

24
                Best Practices We Employ                                              Practices We Avoid
25
            High proportion of compensation for our                    No severance benefit arrangements except as provided
26          most senior executives is performance‐                     under our equity incentive plan to employees generally or
            based and at‐risk                                          as required by law
27          Caps on maximum payout of bonuses                          No single‐trigger change in control vesting of equity
            and performance‐based equity awards                        awards
28
                                                                       39
     SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 43 of 106




 1           Robust stock ownership guidelines                   No change in control acceleration of performance‐based
             Disciplined dilution rates from equity              cash bonuses
 2
             awards                                              No minimum guaranteed vesting for performance‐based
             Compensation recovery (clawback)                    equity awards
 3
             policy for cash bonuses in the event of a           No discretionary cash bonuses for CEOs and CTO
 4           financial restatement                               No tax gross‐ups for NEOs
             Annual risk assessment of compensation              No payout or settlement of dividends or dividend
 5           programs                                            equivalents on unvested equity awards
 6           Independent compensation consultant                 No supplemental executive retirement plans, executive
             and independent compensation                        pensions or excessive retirement benefits
 7           committee
                                                                 No repricing, cash‐out or exchange of “underwater” stock
             Anti‐hedging policy applicable to all               options without stockholder approval
 8           employees and directors

 9
      Required Vote
10
      We are asking our stockholders to support the compensation of our NEOs and our compensation philosophy as
11    described in this proxy statement. You may vote FOR or AGAINST the following resolution, or you may ABSTAIN.
      This advisory vote on NEO compensation will be approved if it receives the affirmative vote of the holders of a
12    majority of shares of Oracle common stock present or represented and entitled to vote on this matter at the Annual
      Meeting.
13
           “RESOLVED, that the stockholders hereby approve, on an advisory basis, the compensation paid to the named
14         executive officers, as disclosed in Oracle’s Proxy Statement for the 2019 Annual Meeting of Stockholders
           pursuant to the compensation disclosure rules of the U.S. Securities and Exchange Commission, which includes
15         the Compensation Discussion and Analysis, the compensation tables and related narrative disclosures that
           accompany the compensation tables.”
16 Your vote is advisory, and therefore not binding on Oracle, the Board or the Compensation Committee, and will not
      be interpreted as overruling a decision by, or creating or implying any additional fiduciary duty for, the Board or the
17 Compensation Committee. Nevertheless, our Board and Compensation Committee value the opinions of our

18 stockholders and view this vote as one of the modes of communication with stockholders. As in prior years, the
      Board and Compensation Committee will review and consider the outcome of this vote in determining future
      compensation arrangements for our NEOs.
19
      The Board of Directors unanimously recommends a vote FOR the advisory approval of the compensation of our
20 NEOs.

21
               99.      This proposal in the Proxy was false and misleading because it failed to
22
      disclose that the executives’ achievement of performance goals was based in part on
23
      unlawful discriminatory hiring and pay practices.                           The compensation plans gave
24
      Defendants a strong incentive to continue concealing the true nature of the Companyʹs
25
      discriminatory pay practices in order to boost the Companyʹs reported financial
26
      performance and achieve the performance measures such as earnings, financial return
27
      ratios, net income, and stock price, for which they could be awarded bonuses.
28
                                                                40
      SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 44 of 106




 1         100.   The 2019 Proxy also contained a “Shareholder Proposal 5 – Independent

 2 Board Chairman,” which asked shareholders to vote in favor of requiring Oracle to

 3 replace Ellison as Chairman with an independent director. The proposal stated in part:

 4         It is important to have an Independent Board Chairman because neither
           the Chairman nor the Lead Director are listening to shareholders. The co‐
 5         CEOs of Oracle, Safra Catz and Mark Hurd are at the top of the list of the
           100 highest paid CEOs. They both made $108 million each in one year—
 6         more than a thousand times greater than the average worker’s salary.
           Meanwhile it has taken 5‐years for Oracle stock to crawl from $40 to $50.
 7         Ironically management previously claimed that it already had the
           “independent leadership” called for in this proposal. Two record $108
 8         million paychecks in one‐year does not sound like independent leadership
           and the shareholders objected to Oracle executive pay. The 2018 say on
 9         executive pay vote was almost underwater with only a 53%‐vote when
           many companies obtain a 95%‐vote.
10
           George Conrades was lead director and was an overachiever in getting
11         negative votes—39%. Mr. Conrades also chaired the executive pay
           committee responsible for 2 record $108 million paychecks. Mr. Conrades
12         was in a close downhill race with Naomi Seligman who received 38% in
           negative votes. The other heavy‐hitters in negative votes were Leon
13         Panetta with 31% in negative votes with Jeffrey Berg and Bruce Chizen
           almost tied with about 23% each in negative votes. And these enormous
14         negative votes were in spite of a possible 100% approval vote from the
           insider Oracle shareholders.
15
           There is plenty of work for an independent Chairman at Oracle. An
16         independent Chairman is more likely to see that Oracle has more
           independent directors. Six Oracle directors each had from 18 to 42 years
17         long‐tenure. Long‐tenure can impair the independence of a director—no
           matter how well qualified. Independence is a priceless attribute in a
18         director.
           This proposal topic won 44%‐support at a previous Oracle annual
19         meeting. This 44%‐support represented majority support from non‐insider
           shares.
20
           101.   In response to this proposal, the Director Defendants caused Oracle to file
21
     an opposition position in the Proxy which stated:
22

23         The Board believes it is important to preserve flexibility to determine the
           most appropriate leadership structure based on an assessment of Oracle’s
24         needs and circumstances at any given time. The Board believes our
           company and our stockholders benefit from this flexibility, as our directors
25         are well positioned to determine our leadership structure given their in‐
           depth knowledge of our leadership team, our strategic goals, and the
26         opportunities and challenges we face. Moreover, our lead independent
           director role, as well as our other corporate governance practices, already
27         provide the independent leadership and management oversight requested
           by this proposal.
28
                                                41
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 45 of 106




 1
          As described in our Corporate Governance Guidelines (the Guidelines), the
 2        Board does not have a policy mandating the separation of the roles of
          Chair and CEO. The Board elects our Chair and our CEOs, and these
 3        positions may be held by the same person or by different people.
          Currently, the roles of Chair and CEO are filled by separate individuals.
 4        Since September 2014, Mr. Ellison, Oracle’s founder and CTO, has served
          as Chairman, and Ms. Catz and Mr. Hurd have served as CEOs. The Board
 5        believes that the separation of the offices of the Chair and CEOs is
          appropriate at this time because it allows our CEOs to focus primarily on
 6        Oracle’s business strategy, operations and corporate vision. The Board
          further believes it is valuable for Mr. Ellison to serve as Chairman because
 7        his familiarity with and knowledge of our technologies and product
          offerings are unmatched. With over 40 years of experience at Oracle, Mr.
 8        Ellison is uniquely positioned to help the Board oversee our company’s
          business and strategic direction.
 9        We do not believe that a policy requiring an independent chair is necessary
          to ensure that the Board provides independent and effective oversight of
10        Oracle’s business and management. Our Guidelines provide that on an
          annual rotating basis, the chair of the F&A Committee, the Compensation
11        Committee or the Governance Committee serves as the lead independent
          director at executive sessions of the Board. The lead independent director
12        serves as a liaison between our independent directors and our executive
          directors and performs additional duties as the Board determines.
13        Currently, Bruce Chizen serves as the lead independent director.
14        102.   These statements were false and misleading because the Director
15 Defendants did not genuinely believe them. Oracle at all times has lacked an

16 independent Chairman, resulting in great harm to Oracle as the Company, controlled by

17 Ellison, engaged in unlawful conduct with respect to discriminatory hiring and pay

18 practices and meritless litigation ordered by Ellison to seek revenge against his

19 perceived enemies. The Individual Defendants actually believed that an independent

20 chairman would help protect Oracle’s interests, but agreed to include this opposition

21 statement in the Proxy because it was what Ellison wanted and demanded. The year

22 before, the same proposal had won 44% support from shareholders, including a majority

23 of votes from non‐insiders such as Ellison. A statement of support from the Directors

24 would have likely substantially altered the votes at the 2019 Annual Meeting and been

25 material to the voting decisions of shareholders.

26        103.   The false statements had their desired effect. At Oracle’s annual meeting
27 in November 2019, all the incumbent white directors were reelected. No competing

28
                                         42
     SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 46 of 106




 1 Black or minority candidates made it on the ballot. No term limit proposal was adopted.

 2 The shareholder proposal that Oracle be required to publish an annual Pay Equity

 3 Report was defeated, as was the proposal to replace Ellison as Chairman with an

 4 independent Chairman. E&Y was reappointed as the Company’s auditor.

 5            104.      Oracle published the results of the voting at its annual meeting in a Form

 6 8‐K filed on November 22, 2019:

 7            On November 19, 2019, Oracle Corporation (“Oracle”) held its 2019 Annual
              Meeting of Stockholders (the “Annual Meeting”). Below is a brief
 8            description of each matter submitted to a vote at the Annual Meeting, as
              well as the number of votes cast for and against and the number of
 9            abstentions and broker non‐votes with respect to each matter. For more
              information about these proposals, please refer to Oracle’s definitive proxy
10            statement filed with the U.S. Securities and Exchange Commission (the
              “SEC”) on September 27, 2019 and the supplement to the proxy statement
11            filed with the SEC on November 8, 2019.
12            Proposal No. 1: Election of Directors
13            The stockholders elected each of the following persons as a director to hold
              office until the 2020 Annual Meeting of Stockholders and until his or her
14            successor is elected and qualified, or until his or her earlier resignation or
              removal.
15
     Director Nominee           Votes For          Votes Withheld      Broker Non‐Votes
16
     Jeffrey S. Berg            2,092,721,049      620,399,516         284,909,463
17   Michael J. Boskin          2,532,360,712      180,759,853         284,909,463
     Safra A. Catz              2,659,116,270       54,004,295         284,909,463
18   Bruce R. Chizen            2,085,708,462      627,412,103         284,909,463
     George H. Conrades         1,948,071,682      765,048,883         284,909,463
19   Lawrence J. Ellison        2,640,162,313       72,958,252         284,909,463
     Rona A. Fairhead           2,702,414,022       10,706,543         284,909,463
20   Jeffrey O. Henley          2,624,916,140       88,204,425         284,909,463
     Renée J. James             2,638,446,569       74,673,996         284,909,463
21
     Charles W. Moorman IV      2,024,942,088      688,178,477         284,909,463
22   Leon E. Panetta            1,963,328,155      749,792,410         284,909,463
     William G. Parrett         2,684,906,371       28,214,194         284,909,463
23   Naomi O. Seligman          1,979,012,304      734,108,261         284,909,463

24            Proposal No. 2: Advisory Vote to Approve the Compensation of Oracle’s
              Named Executive Officers
25            The stockholders cast an advisory vote approving the compensation of
              Oracle’s named executive officers as follows: 1,562,280,318 shares in favor,
26            1,146,505,043 shares against, 4,335,204 shares abstaining and 284,909,463
              broker non‐votes.
27

28
                                                     43
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 47 of 106




          Proposal No. 3: Ratification of Selection of Independent Registered
 1        Public Accounting Firm
          The stockholders ratified the appointment of Ernst & Young LLP as
 2        Oracle’s independent registered public accounting firm for the fiscal year
          ending May 31, 2020, with 2,960,045,696 shares in favor, 35,127,374 shares
 3        against and 2,856,958 shares abstaining.
 4        Proposal No. 4: Stockholder Proposal Regarding Pay Equity Report
          The stockholders did not approve a stockholder proposal requesting that
 5        Oracle prepare a gender pay equity report, with 942,828,312 shares in
          favor, 1,699,773,596 shares against, 70,518,657 shares abstaining and
 6        284,909,463 broker non‐votes.
 7        Proposal No. 5: Stockholder Proposal Regarding Independent Board
          Chair
 8        The stockholders did not approve a stockholder proposal requesting that
          Oracle’s Board of Directors (the “Board”) adopt a policy requiring the
 9        Chair of the Board, whenever possible, to be an independent member of
          the Board, with 953,662,512 shares in favor, 1,755,172,042 shares against,
10        4,286,011 shares abstaining and 284,909,463 broker non‐votes.
11
          105.   The 2019 Proxy was materially misleading because it failed to disclose:
12               (a)    That the statement “Hiring and promotion pay decisions are based
13        on a variety of non‐discriminatory factors, including consideration of the job itself
14
          and the pay range associated with it, as well as the skills, experience, education
15        and expertise the individual brings to Oracle—not race or gender” was not
16        accurate, since the Company’s decisions do take into consideration race even if
17        the other stated factors are also considered;
18               (b)    That the Company’s opposition to term limits is not due to a desire
19        to retain the “experience” of the incumbent Director Defendants, but instead to
20        keep minorities off the Board;
21               (c)    That the Company’s stated reason for not publishing an annual
22        diversity and/or pay report was false, and was not due to the asserted cost of
23        preparing and publishing such report; and instead, that the real reason for the
24        Company’s refusal to disclose its salary and pay/employment data in an annual
25        report is due to a desire to conceal existing, known, and glaring pay disparity at
26        the Company;
27               (d)    That the Company’s stated policies with respect to diversity and
28
                                                44
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 48 of 106




 1        anti‐discrimination were not effective and were not being complied with;

 2              (e)    That the Board’s Governance Committee did not take diversity into

 3        consideration when evaluating potential Board candidates, and instead simply

 4        claimed to do so in order to create a false appearance of compliance with the law;

 5              (f)    that the Director Defendants did not genuinely believe the statement

 6        in the Proxy that it was not in the Company’s best interests, or necessary, to have

 7        an independent Chairman since the current governance structure was working

 8        effectively; in fact, as demonstrated herein and below, the Individual Defendants

 9        all knew that Oracle’s best interests were not being adequately protected by

10        Ellison serving as Chairman, as amply demonstrated by the Department of Labor

11        lawsuit alleging systematic hiring and pay discrimination and HP’s $3.0 billion

12        verdict against Oracle due to Ellison’s improper personal vendetta against HP;

13              (g)    Defendants’ knowledge that the Company’s internal controls and

14        systems were inadequate and ineffective to protect minorities against

15        discrimination in hiring, promotion, and other critical terms of employment and

16        equal access, and that rampant unlawful discrimination exists at the Company;

17              (h)    Defendants’ knowledge, learned from Congressional letters to

18        Ellison and the Board, that the Company’s repeated failure to promote diversity

19        was among the worst of all publicly‐traded companies;

20              (i)    The Defendants’ knowledge of continuing and repeated violations

21        of federal contracting policies and laws due to discriminatory pay practices that

22        adversely affected minorities and women;

23              (j)    That the Company was preferring the hiring of Asian Indians over

24        other minorities and women;

25              (k)    That Defendants failed to maintain appropriate policies, internal

26        controls, and procedures to ensure that the Company’s stated policies with

27        respect to diversity and anti‐discrimination were being complied with;

28
                                              45
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 49 of 106




 1                (l)   That Defendants failed to appropriately address the Company’s lack

 2         of diversity and discriminatory practices towards minorities in hiring and

 3         promotion and misleading claims regarding the same; and

 4                (m)   That, as a result, the Company was at substantial risk of large

 5         monetary fines, penalties, and adverse judgments in pending lawsuits due to the

 6         fact that the Company was not in compliance with federal and state laws

 7         regarding hiring, promotion, and pay practices.

 8         106.   The 2019 Proxy harmed the Company by interfering with the proper

 9 governance on its behalf that requires stockholders’ informed voting of directors. As a

10 result of the false or misleading statements in the 2019 Proxy, stockholders voted to re‐

11 elect all of the Defendants to the Board and voted against requiring Oracle to have an

12 independent Chairman.

13         107.   The statements in the 2019 Proxy conveyed that the Company’s corporate

14 governance structure was “effective” and provided “oversight of management and

15 Board accountability.” In reality, the Company’s corporate governance structure and

16 defective internal controls allowed senior executives and the Board to sidestep real

17 accountability and instead continue perpetuating the discriminatory practices that led to

18 the DOL lawsuit and the Company’s discriminatory pay practices, private class action

19 lawsuits filed by female employees, Congressional inquiry into the lack of diversity at

20 Oracle, and other discrimination in hiring practices and lack of diversity on both the

21 Board and management.

22         108.   The 2019 Proxy, which contained materially misleading statements and

23 thus deprived shareholders of adequate information necessary to make a reasonably

24 informed decision, caused the Company’s stockholders to reelect all of the Defendants to

25 the Board while they were breaching their fiduciary duties to the Company and

26 deliberately concealing material information concerning the Company’s discrimination

27 against Black individuals and other minorities and its effects on the Company’s business

28
                                               46
     SHAREHOLDER DERIVATIVE COMPLAINT
                Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 50 of 106




 1 and reputation.

 2              109.   The Company and its shareholders were harmed by the approval of

 3 incentive compensation awards to certain of the Individual Defendants, such as

 4 executive officers, such as Catz, Ellison, and others, who helped perpetrate the illegal

 5 discriminatory hiring and compensation practices.              Had shareholders known of the

 6 underlying misconduct at the Company, they would not have voted to keep the same

 7 Directors who were allowing the illegal practices to continue.               Even if the alleged

 8 fraudulent discriminatory practices began before the Proxy Statements issued, they

 9 continued after the Proxy Statements issued because Board members elected by

10 shareholders pursuant to the Proxy Statements allowed the practice to continue.

11              110.   2018 PROXY — The statements above that the Director Defendants caused

12 the Company to make in the 2019 Proxy were substantially identical to statements they

13 had caused Oracle to include in the 2018 Proxy, which was filed by Oracle with the SEC

14 on September 26, 2018. The 2018 Proxy contained a shareholder proposal asking that

15 Oracle be required to have an independent Chairman that was substantially identical to

16 the same proposal in the 2019 Proxy.

17              111.   The 2018 Proxy was approved by the Directors below, and the table below

18 identifies committee membership as of September 17, 2018, the record date of the 2018

19 Annual Meeting:

20
     Director                              Finance and Audit   Compensation   Governance   Independence

21   Jeffrey S. Berg                                                                         Chair
     Michael J. Boskin                       Chair
22   Safra A. Catz
     Bruce R. Chizen                                                            Chair
23   George H. Conrades                                            Chair
     Lawrence J. Ellison
24   Hector Garcia‐Molina
     Jeffrey O. Henley
25   Mark V. Hurd
     Renée J. James
26   Charles W. Moorman IV
     Leon E. Panetta
27   William G. Parrett
     Naomi O. Seligman                                          Vice Chair
28
                                                       47
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 51 of 106




 1        112.      For example, similar to the language in the 2019 Proxy, the 2018 Proxy

 2 stated the following:

 3              As noted in our Corporate Governance Guidelines, the Governance
          Committee is committed to actively seeking women and minority
 4        candidates for the pool from which director candidates are chosen.14
 5        113.      The 2018 Proxy also stated:
 6
                The Board and the Governance Committee value diversity of
 7        backgrounds, experience, perspectives and leadership in different fields
          when identifying nominees. As noted in our Corporate Governance
 8        Guidelines, the Governance Committee, acting on behalf of the Board, is
          committed to actively seeking women and minority candidates for the pool
 9        from which director candidates are chosen.

10        114.      The 2018 Proxy also stated that Oracle opposes term limits:

11             [W]e do not impose director tenure limits or a mandatory retirement
          age. The Board has considered the concerns raised by some stockholders
12        regarding longer‐tenured directors, but believes that longer‐serving
          directors with experience and institutional knowledge bring critical skills
13        to the boardroom. In particular, the Board believes that given the large size
          of our company, the breadth of our product offerings and the international
14        scope of our organization, longer‐tenured directors are a significant
          strength of the Board. The Board also believes that longer‐tenured directors
15        have a better understanding of the challenges Oracle is facing and are more
          comfortable speaking out and challenging management. Accordingly,
16        while director tenure is taken into consideration when making nomination
          decisions, the Board believes that imposing limits on director tenure would
17        arbitrarily deprive it of the valuable contributions of its most experienced
          members.
18
          115.      The 2018 Proxy also contained a statement approved by the Director
19

20 Defendants in opposition to the shareholder proposal regarding an independent

21 chairman:

22        We do not believe that a policy requiring an independent chair is necessary
          to ensure that the Board provides independent and effective oversight of
23        Oracle’s business and management. Our Guidelines provide that on an
          annual rotating basis, the chair of the F&A Committee, the Compensation
24        Committee or the Governance Committee serves as the lead independent

25
          14   See Oracle’s 2018 Proxy at 6.
26

27

28
                                                  48
     SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 52 of 106




              director at executive sessions of the Board. The lead independent director
 1            serves as a liaison between our independent directors and our executive
              directors and performs additional duties as the Board determines.
 2            Currently, George Conrades serves as the lead independent director and
              has served on the Board for 10 years, since 2008.
 3
              As required by our Guidelines, a majority of the Board and each member of
 4            the F&A Committee, the Compensation Committee, the Governance
              Committee and the Independence Committee are “independent” under the
 5            applicable NYSE and SEC rules, which ensures that oversight of critical
              matters—such as the integrity of Oracle’s financial statements, the
 6            compensation of our executive officers, the selection and evaluation of
              directors, and the development of corporate governance principles—is
 7            entrusted to independent directors. The Board and each of its committees
              have unrestricted access to officers and employees of Oracle and have the
 8            authority to ask such questions and conduct investigations, and to retain
              legal, accounting, financial or other outside advisors, as they deem
 9            necessary or appropriate to fulfill their duties. In addition, as required by
              our Guidelines, our non‐employee directors meet in executive sessions
10            without management on a regular basis. If the non‐employee directors
              include any director who is not an independent director, at least once each
11            year the independent directors will meet in executive session.

12            116.      The 2018 Proxy also contained a proposal submitted by the Director

13 Defendants asking shareholders to approved executive compensation at the Company:

14
              Pursuant to Section 14A of the Exchange Act, we are asking our
15            stockholders to cast a non‐binding, advisory vote on the compensation of
              our NEOs (a “say‐on‐pay” vote). We currently hold our say‐on‐pay vote
16            annually, and we expect the next say‐on‐pay vote will occur in 2019. In
              deciding how to vote on this proposal, we urge you to consider the
17            following factors, as well as the information contained in “Executive
              Compensation—Compensation Discussion and Analysis” beginning on
18            page 26.
              Significant Fiscal 2018 Compensation Changes in Response to Stockholder
19
              Feedback
20
      In fiscal 2018, after considering stockholder
21 feedback and the input of its independent
     compensation consultant, the Compensation
22 Committee granted each of Mr. Ellison, Ms. Catz,
   Mr. Hurd and Mr. Kurian an equity award consisting
23
   entirely of PSOs that may be earned only upon the
24 attainment of rigorous stock price, market
   capitalization and operational performance goals
   over a five‐year performance period.
25

26 Compensation Committee Responsiveness

27 The Compensation Committee believes the fiscal 2018 PSO awards are responsive to a number of stockholder
     concerns, as described below.
28
                                                          49
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 53 of 106




 1   What We Heard                                                                    The Compensation Committee’s Response
     NEO equity awards should not                                                     100% Performance‐Based Equity Compensation Granted. In fiscal 2018,
 2   vest based solely on the                                                         Mr. Ellison, Ms. Catz, Mr. Hurd and Mr. Kurian each received an equity award
     passage of time                                                                  consisting entirely of PSOs that may be earned only upon the attainment of
 3                                                                                    rigorous stock price, market capitalization and operational performance goals
                                                                                      over a five‐year performance period.
 4   Performance metrics should                                                       New Rigorous Performance Goals. Six of the seven PSO tranches may be
     better align with stockholder                                                    earned only if Oracle satisfies a combination of (1) an operational performance
 5   value                                                                            goal tied to significant growth of Oracle’s cloud business and (2) a substantial
                                                                                      increase in Oracle’s market capitalization. The seventh PSO tranche may be
 6                                                                                    earned only upon significant growth in Oracle’s stock price. None of the goals
                                                                                      were satisfied in fiscal 2018, and thus no portion of the PSOs have been
 7                                                                                    earned to date.
     NEO compensation should be                                                       Significant Decrease in Equity Compensation Value. The PSOs will result in a
 8   reduced                                                                          decrease in equity compensation value for the grantees. When the grant date
                                                                                      fair value of the PSOs is annualized over the five‐year performance period, it
 9                                                                                    represents a 47% decrease from the value of the fiscal 2017 equity awards
                                                                                      granted to each of Mr. Ellison, Ms. Catz and Mr. Hurd and a 59% decrease
10
                                                                                      from the value of the fiscal 2017 equity awards granted to Mr. Kurian.
     Long‐term equity awards                                                          Five‐Year Performance Period. The PSOs may be earned over a five‐year
11
     should have a minimum                                                            performance period. The PSOs were granted with the expectation that no
     three‐year performance                                                           additional equity awards will be granted to Mr. Ellison, Ms. Catz, Mr. Hurd and
12
     period                                                                           Mr. Kurian until 2022 at the earliest.
13 Emphasis on Performance‐Based Compensation

14                       Elements of Fiscal 2018 Compensation
                                                                                                                                                              In fiscal 2018, an average of 98.9% of
                      Mr. Ellison, Ms. Catz, Mr. Hurd and Mr. Kurian
                                                                                                                                                              the total compensation (as reported
15                                                                                                                                                            in the Summary Compensation Table
                                                                                                                                                              on page 42) of Mr. Ellison, Ms. Catz,
16                                                                                                                                                            Mr. Hurd and Mr. Kurian
                                                                                                                                                              was performance‐based.
17
                                                                                                                                                              See pages 31 to 35 for details
18                                                                                                                                                            regarding the elements of our NEOs’
                                                                                                                                                              compensation in fiscal 2018.
19
                                      Performance‐Based Compensation 98.9% Bonus 3.6% All Other Compensation 0.4% Base Salary 0.7%




20

21 Compensation Best Practices

22
         Best Practices We Employ                                                                                                                      Practices We Avoid
23
          High proportion of NEO                                                                                                     No severance benefit plans or agreements except as provided
24        compensation is performance‐                                                                                               under our equity incentive plan to employees generally or as
          based and at‐risk                                                                                                          required by law
25        Annual risk assessment of                                                                                                  No single‐trigger change in control vesting of equity awards
          compensation programs                                                                                                      No change in control acceleration of performance‐based cash
26        Caps on maximum payout of                                                                                                  bonuses
          bonuses and performance‐based                                                                                              No minimum guaranteed vesting for performance‐based equity
27        equity awards                                                                                                              awards
28
                                                                                                                                         50
     SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 54 of 106




 1          Independent compensation               No discretionary cash bonuses for NEOs
            consultant and independent             No tax gross‐ups for NEOs
 2          compensation committee
                                                  No payout or settlement of dividends and dividend equivalents
            Compensation recovery                 on unvested equity awards
 3          (clawback) policy for cash
            bonuses in the event of a             No supplemental executive retirement plans, executive
 4          financial restatement                 pensions or excessive retirement benefits
            Modest dilution rates from            No repricing, cash‐out or exchange of “underwater” stock
 5                                                options without stockholder approval
            equity awards
 6          Robust stock ownership
            guidelines
 7

 8
             117.        These statements in the 2018 Proxy were false and misleading for the same
 9
     reasons alleged above with respect to the false statements in the 2019 Proxy. Similar to
10
     the 2019 Proxy, the 2018 Proxy contained shareholder proposals for an independent
11
     chairman of the Board and for a Pay Equity Report. Similar to 2019, in 2018 the Director
12
     Defendants caused Oracle to oppose those proposals with language that was
13
     substantially identical to the language quoted supra from the 2019 Proxy. Both such
14
     proposals were defeated in 2018, too.
15
             118.        On November 16, 2018, Oracle filed a Form 8‐K disclosing the results of the
16
     voting at the 2018 annual meeting. The Form 8‐K stated:
17

18           On November 14, 2018, Oracle Corporation (“Oracle”) held its 2018 Annual
             Meeting of Stockholders (the “Annual Meeting”). Below is a brief
19           description of each matter submitted to a vote at the Annual Meeting, as
             well as the number of votes cast for and against and the number of
20           abstentions and broker non‐votes with respect to each matter. For more
             information about these proposals, please refer to Oracle’s definitive proxy
21           statement filed with the U.S. Securities and Exchange Commission on
             September 26, 2018.
22
             Proposal No. 1: Election of Directors
23           The stockholders elected each of the following persons as a director to hold
             office until the 2019 Annual Meeting of Stockholders and until his or her
24           successor is elected and qualified, or until his or her earlier resignation or
             removal.
25                                                                                                  Broker Non-
     Director Nominee                                       Votes For          Votes Withheld          Votes
26 Jeffrey S. Berg                                       2,286,090,806           713,920,998        364,363,453
     Michael J. Boskin                                   2,793,472,989           206,538,815        364,363,453
27   Safra A. Catz                                       2,918,660,564            81,351,240        364,363,453
     Bruce R. Chizen                                     2,292,055,506           707,956,298        364,363,453
28
                                                       51
     SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 55 of 106




     George H. Conrades                            1,828,120,062    1,171,891,742     364,363,453
 1 Lawrence J. Ellison                             2,888,704,306      111,307,498     364,363,453
     Hector Garcia‐Molina                          2,907,452,946       92,558,858     364,363,453
 2 Jeffrey O. Henley                               2,895,131,049      104,880,755     364,363,453
     Mark V. Hurd                                  2,918,363,733       81,648,071     364,363,453
 3 Renée J. James                                  2,882,817,741      117,194,063     364,363,453
     Charles W. Moorman IV                         2,960,620,549       39,391,255     364,363,453
 4 Leon E. Panetta                                 2,063,787,934      936,223,870     364,363,453
     William G. Parrett                            2,947,450,952       52,560,852     364,363,453
 5 Naomi O. Seligman                               1,857,247,097    1,142,764,707     364,363,453
 6
             Proposal No. 2: Advisory Vote to Approve the Compensation of Oracle’s
 7           Named Executive Officers
             The stockholders cast an advisory vote approving the compensation of
 8           Oracle’s named executive officers as follows: 1,615,328,515 shares in favor,
             1,380,374,165 shares against, 4,309,124 shares abstaining and 364,363,453
 9           broker non‐votes.

10           Proposal No. 3: Ratification of Selection of Independent Registered
             Public Accounting Firm
11           The stockholders ratified the appointment of Ernst & Young LLP as
             Oracle’s independent registered public accounting firm for the fiscal year
12           ending May 31, 2019, with 3,312,743,519 shares in favor, 48,285,585 shares
             against and 3,346,153 shares abstaining.
13
             Proposal No. 4: Stockholder Proposal Regarding Pay Equity Report
14           The stockholders did not approve a stockholder proposal requesting that
             Oracle prepare a gender pay equity report, with 1,160,740,836 shares in
15           favor, 1,822,556,197 shares against, 16,714,771 shares abstaining and
             364,363,453 broker non‐votes.
16
             Proposal No. 5: Stockholder Proposal Regarding Political Contributions
17           Report
             The stockholders did not approve a stockholder proposal requesting that
18           Oracle provide a semiannual political contributions report, with
             627,790,135 shares in favor, 2,322,404,657 shares against, 49,817,012 shares
19           abstaining and 364,363,453 broker non‐votes.

20           Proposal No. 6: Stockholder Proposal Regarding Lobbying Report
             The stockholders did not approve a stockholder proposal requesting that
21           Oracle prepare an annual lobbying report, with 812,220,027 shares in favor,
             2,071,665,030 shares against, 116,126,747 shares abstaining and 364,363,453
22           broker non‐votes.

23           Proposal No. 7: Stockholder Proposal Regarding Independent Board
             Chair
24           The stockholders did not approve a stockholder proposal requesting that
             Oracle’s Board of Directors (the “Board”) adopt a policy requiring the
25           Chair of the Board, whenever possible, to be an independent member of
             the Board, with 921,983,557 shares in favor, 2,074,007,468 shares against,
26           5,020,779 shares abstaining and 364,363,453 broker non‐votes.

27

28
                                                 52
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 56 of 106




           D.     Oracle’s Nominating and Corporate Governance Committee Members
 1                Have Repeatedly Breached Their Fiduciary Duties to Ensure Diversity
                  on the Board
 2
           119.   The Charter of the Nominating and Governance Committee states the
 3
     following with respect to the duties of the Board members serving on such committee:
 4
           RESPONSIBILITIES AND DUTIES
 5
           In furtherance of its purpose, the Committee shall have the following
 6         responsibilities and duties:
 7         • As appropriate, actively seek, interview, evaluate and nominate
             individuals qualified to become board members and recommend such
 8           nominees to the Board for endorsement in accordance with the
             Corporate Governance Guidelines.
 9
           • Periodically review and reassess the adequacy of the Corporation’s
10           corporate governance policies and procedures and recommend any
             proposed changes to the Board.
11
           • Periodically review and reassess the adequacy of the Corporation’s
12           policies, plans and procedures with respect to succession planning,
             including policies and principles for CEO selection and performance
13           review, as well as policies regarding succession in the ordinary course
             of business and in the event of unexpected events or emergencies. The
14           Committee shall recommend any proposed changes to the Board.
15         • Hire legal, accounting, financial or other advisors as the Committee
             may deem necessary in its best judgment with due regard to cost,
16           without the need to obtain the prior approval of any officer of the
             Corporation. The secretary of the Corporation will arrange for payment
17           of the invoices of any such party.
18         • In the sole authority of the Committee, retain and terminate any search
             firm to be used to identify director candidates. The Committee shall
19           have sole authority to approve the search firm’s fees and other retention
             terms.
20
           • On an annual basis, review and assess the performance of the Board
21           and its committees and report such assessment, including any
             recommendations for proposed changes, to the Board. The Committee
22           should seek comments from each of the directors or committee
             members, as the case may be, with respect to such assessment.
23
           • Form, and delegate authority to, subcommittees when appropriate.
24
           • Make periodic reports to the Board.
25
           • Periodically review and reassess the adequacy of this Charter and
26           recommend any proposed changes to the Board.
27         120.   The 2019 Proxy also stated the following with respect to the Nominating
28
                                               53
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 57 of 106




 1 and Governance Committee responsibilities:

 2                The Governance Committee has responsibility for monitoring
           corporate governance matters, including periodically reviewing the
 3         composition and performance of the Board and its committees (including
           reviewing the performance of individual directors), reviewing and
 4         assessing the adequacy of our policies, plans and procedures regarding
           succession planning, and overseeing our Corporate Governance
 5         Guidelines. The Governance Committee also considers and recommends
           qualified candidates for election to the Board.
 6
           121.   The members of the Committee (Panetta, Chizen and Berg) have breached
 7

 8 their fiduciary duties as directors by failing to fulfill these duties. Rather than causing

 9 Oracle to comply with the principles it claims to follow with respect to its corporate

10 governance, Panetta, Chizen and Berg have caused Oracle to merely pay lip service to

11 these principles. Instead of recommending well‐qualified Black and minority candidates

12 to serve on Oracle’s Board, Panetta, Chizen and Berg have perpetuated the all‐white

13 Board under the pretext that the existing members’ “experience” and long tenure on the

14 Board is beneficial to Oracle.
         122. Moreover, to entrench themselves and their fellow directors in office, all
15

16 the Director Defendants have opposed term limits in order to prevent the addition of

17 qualified Black and minority candidates to the Board.
           123.   As the saying goes, the rich get richer while the poor get poorer. Serving
18

19 on Oracle’s Board has enriched the already‐rich elites whose profitable sinecure has been

20 perpetuated by the Defendants’ wrongdoing. Many qualified Black and minority

21 candidates would benefit greatly from the prestige and compensation that
                                                                            comes with a

   position on Oracle’s Board. The following chart sets forth the compensation earned by
22
   outside directors on Oracle’s Board in 2019:
23

24         Fiscal 2019 Director Compensation Table

25         The following table provides summary information regarding the
           compensation we paid to our non‐employee directors in fiscal 2019.
26

27

28
                                                54
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 58 of 106




 1

 2                                     Fees Earned or       Stock Awards
           Name (1)                    Paid in Cash ($)     (2) (3) ($)        Total ($)
 3
            Jeffrey S. Berg
 4                                          122,500             456,326          578,826
            Michael J. Boskin
 5
                                            102,500             588,819          691,319
 6          Bruce R. Chizen
                                            107,500             456,326          563,826
 7
            Georg Conrades
 8                                          117,500             588,819          706,319
            Hector Garcia‐Molina
 9
                                            67,500              392,562          460,062
10          Renée J. James
                                            52,500              392,562          445,062
11
            Charles W. Moorman IV
12                                          73,288              392,562          465,850
            Leon E. Panetta
13
                                            92,500              392,562          485,062
14          William G. Parrett
                                            73,288              392,562          465,850
15
            Naomi O. Seligman
16                                          77,500              392,562          470,062

17
           E.      The Director Defendants Breached Their Duties of Loyalty and Good
18                 Faith by Failing to Ensure the Company’s Compliance with Federal and
                   State Laws Regarding Diversity and Anti‐Discrimination
19
           124.    The Director Defendants have known for years that Oracle has been
20
     violating federal and state laws regarding diversity, equal pay, and discrimination
21
     against minorities.
22
           125.    Defendants’ knowledge is reflected by the fact that, as recently as 2017,
23
     Oracle was still trying to hide the facts and statistics about its lack of workforce
24
     diversity, arguing the demographic data was a trade secret. Oracle was one of the few
25

26

27

28
                                                 55
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 59 of 106




 1 companies in Silicon Valley doing so; another company which tried to hide the

 2 information was Palantir.15

 3         126.   In addition to improperly claiming that the diversity statistics were trade

 4 secrets, Oracle refused to publish annual diversity reports, thus enabling the Company

 5 to attempt to hide the lack of diversity. The Director Defendants were aware of this and

 6 were complicit in these acts, thus demonstrating their scienter about Oracle’s failure to

 7 ensure diversity and failure to pay minorities equal pay.

 8         127.   Oracle’s deafening silence at the time that many corporations are openly

 9 expressing outrage at the murders of George Floyd, Breonna Taylor, and Ahmaud

10 Arbery, among others, reflects the misleading nature of Oracle’s professed commitment

11 to diversity in its proxy statements.

12         128.   Now, more than ever, corporations are recognizing that silence equates to

13 complicity in the fight against systemic racism. Over the last month, in response to the

14 public indignation over these murders, dozens of corporations have publicly condemned

15 racism and showed solidarity for Black Lives Matter, pledging to donate millions of

16 dollars to anti‐discrimination efforts and programs to support Black businesses.16

17

18           15 See Natasha Tiku, Oracle Allegedly Underpaid Women and Minorities by $400

     Million. Now the Details Are Set to Come out in Court, THE WASHINGTON POST, Dec. 5, 2019.
19
             16 David Hessekiel, “Companies Taking a Public Stand in the Wake of George Floyd’s

20   Death,”             FORBES              (June             4,          2020),            at
     https://www.forbes.com/sites/davidhessekiel/2020/06/04/companies‐taking‐a‐public‐
21   stand‐in‐the‐wake‐of‐george‐floyds‐death/#1a8f9b8e7214; Tiffany Hsu, “Corporate Voices
     Get Behind ‘Black Lives Matter’ Cause,” NEW YORK TIMES (May 31, 2020), at
22   https://www.nytimes.com/2020/05/31/business/media/companies‐marketing‐black‐lives‐
     matter‐george‐floyd.html; Rachael Myrow, “Silicon Valley’s Black Employees Question
23   Corporate Claims That Black Lives Matter,” KQED (June 18, 2020), at
     https://www.kqed.org/news/11824857/silicon‐valleys‐black‐employees‐question‐
24   corporate‐claims‐that‐black‐lives‐matter; David Gelles, “Corporate America Has Failed
     Black       America,”     NEW         YORK       TIMES       (June   6,      2020),     at
25   https://www.nytimes.com/2020/06/06/business/corporate‐america‐has‐failed‐black‐
     america.html?referringSource=articleShare.
26

27

28
                                                56
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 60 of 106




 1         129.   Although many of these companies stood on the sidelines for much too

 2 long and were silent in the wake of the deaths of Eric Garner and Michael Brown,17 this

 3 recent corporate outpouring is a meaningful first step that could lead to serious and

 4 significant changes in how corporations combat systemic racism within their own

 5 workforces.

 6         130.   Indeed, while many companies have only made public statements or

 7 pledged to donate money to anti‐racist causes, other companies and corporate executives

 8 are looking inward and taking more meaningful measures to address racial

 9 discrimination in hiring and promotion. For example:

10         a.     Microsoft, Intel, and Johnson & Johnson have pledged to tie executive pay

11 to diversity metrics.18

12         b.     PepsiCo announced a five‐year, $400 million initiative that includes the

13 goal of increasing Black managerial representation by 30% and more than doubling

14 business with Black‐owned suppliers.19

15         c.     Adidas committed to filling 30% of new positions with Black or Latino

16 workers.20

17         17 Jay Peters, “Big Tech Companies Are Responding to George Floyd in a Way They
18 Never      Did    for   Michael    Brown,”   THE     VERGE      (June    12,   2020),   at
   https://www.theverge.com/2020/6/5/21281017/amazon‐apple‐facebook‐response‐george‐
19 floyd‐michael‐brown‐tech‐companies‐google.
           18 David Gelles, “Corporate America Has Failed Black America,” NEW YORK TIMES

20 (June 6, 2020), at https://www.nytimes.com/2020/06/06/business/corporate‐america‐has‐
   failed‐black‐america.html?referringSource=articleShare.
21         19 Ramon Laguarta, “PepsiCo CEO: ‘Black Lives Matter, to our company and me.’ What

22 the food and beverage giant will do next,” FORTUNE (June 16, 2020), at
   https://fortune.com/2020/06/16/pepsi‐ceo‐ramon‐laguarta‐black‐lives‐matter‐diversity‐
23 and‐inclusion‐systemic‐racism‐in‐
   business/?utm_source=email&utm_medium=newsletter&utm_campaign=ceo‐
24 daily&utm_content=2020061711am.
           20 Message from the Adidas Board: Creating Lasting Change Now (June 9, 2020), at

25 https://www.adidas‐group.com/en/media/news‐archive/press‐releases/2020/message‐
   adidas‐board‐creating‐lasting‐change‐now/.
26

27

28
                                               57
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 61 of 106




 1         d.     Alexis Ohanian, the co‐founder of Reddit, resigned from Reddit’s all‐white

 2 board, urged the board to fill his seat with a Black candidate, and pledged to use future

 3 gains on his Reddit stock to serve the Black community, starting with Colin Kaepernick’s

 4 Know Your Rights Camp.21

 5         131.   In stark contrast, Oracle has remained conspicuously silent in the wake of

 6 George Floyd’s murder despite the dramatic show of solidarity from other

 7 corporations.22 Oracle’s silence may be deafening, but it is sadly not surprising.

 8         F.     The Board Has Breached Its Duties by Failing to Ensure an Independent
                  Chairman
 9
           132.   There is no independent Chairman of the Board at Oracle. Larry Ellison
10
     fills that role. Oracle purports to assign some significance to the fact that the roles of
11
     Chairman and CEO are separated. But the CEO, Catz, was hand‐groomed by Ellison
12
     while he was still CEO. Ellison, as Chairman, is not independent even though he is not
13
     the CEO anymore.
14
           133.   Simply put, the Director Defendants had a fiduciary duty to ensure that the
15
     Chairman of the Board was independent. They have completely failed to do so, and
16
     their failure to do so has been a huge part of the problem, allowing the lack of diversity
17
     to continue at Oracle, both among the management ranks and on the Board itself. As
18
     demonstrated below, the lack of an independent Chairman at Oracle has also resulted in
19
     massive liability of $4.0 billion and counting. The Director Defendants’ failure to insist
20
     upon an independent Chairman at Oracle allowed Ellison to pursue a meritless personal
21

22
           21 Megan Rose Dickey, “Unpacking Tech’s Response to the Killing of George Floyd,”
23 TECHCRUNCH (June 9, 2020), at https://techcrunch.com/2020/06/09/unpacking‐techs‐
   response‐to‐george‐floyds‐death/.
24
           22 Ed Targett, “Here’s How Big Tech’s CEOs Have Reacted to America’s Raging

25 Protests,”      COMPUTER        BUSINESS    REVIEW      (June       2,      2020),     at
   https://www.cbronline.com/list/big‐tech‐ceos‐george‐floyd.
26

27

28
                                                58
     SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 62 of 106




 1 vendetta against HP, pursuant to which Oracle breached the clear terms of a settlement

 2 agreement with HP, causing HP billions in damages and a resulting judgment against

 3 Oracle that Oracle has not paid and has not taken a reserve for in its financial statements,

 4 thus creating its financial statements to present a false and misleading picture of its

 5 financial condition.

 6           G.      The Director Defendants Have Breached Their Duties by Continually
                     Rehiring Ernst & Young as the Company’s Auditor
 7
             134.    Ernst & Young is the Company’s auditor, and has been so since 2002 –
 8
     eighteen years and counting.
 9
             135.    As Oracle’s Proxy Statement from 2019 disclosed, the following table sets
10
     forth the approximate aggregate fees billed to Oracle by E&Y for fiscal 2019 and fiscal
11
     2018:
12

13
                                                                              2019          2018
14

15           Audit Fees (1)                                             26,520,352    26,682,575

16
             Audit Related Fees (2)                                     2,115,207     2,545,802
17

18
             Tax Fees (3)                                               3,810,118     2,293,818
19

20
             All Other Fees                                                     0             0
21

22           Total Fees                                                 $32,445,677   $31,522,195

23
             136.    Despite billing Oracle over $31 million in fees in both 2018 and 2019, E&Y
24
     has completely failed to properly audit and assess the Company’s internal controls.
25
             137.    Defendants Boskin (Chair), Chizen, Berg and Parrett, as the members of
26
     Oracle’s Audit & Finance Committee, are responsible for selecting and monitoring Ernst
27

28
                                                  59
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 63 of 106




 1 & Young. The Company’s 2019 Proxy states:

 2               EY has served as our independent registered public accounting firm
          since 2002. In conjunction with the mandated rotation of EY’s lead
 3        engagement partner, the F&A Committee is involved in the selection of
          EY’s lead engagement partner. The F&A Committee also periodically
 4
          considers whether there should be a rotation of independent registered
 5        public accounting firms because the F&A Committee believes that it is
          important for the registered public accounting firm to maintain
 6        independence and objectivity. In deciding to engage EY, our F&A
          Committee reviewed, among other factors, registered public accounting
 7        firm independence issues raised by commercial relationships we have with
          the other major accounting firms.
 8
          138.   The 2019 Proxy Statement also represented that:
 9

10               The F&A Committee reviews audit and non‐audit services
          performed by EY, as well as the fees charged by EY for such services. In its
11        review of non‐audit service fees, the F&A Committee considers, among
          other things, the possible effect of the performance of such services on the
12        registered public accounting firm’s independence.

13        139.   Defendants Boskin (Chair), Chizen, Berg and Parrett, as the members of

14 Oracle’s Audit & Finance Committee, also prepared and included a report in the 2019

15 Proxy as follows:

16        REPORT OF THE FINANCE AND AUDIT COMMITTEE OF THE
          BOARD OF DIRECTORS
17
          Review of Oracle’s Audited Financial Statements for the Fiscal Year Ended
18        May 31, 2019
19        The F&A Committee has reviewed and discussed with our management
          our audited consolidated financial statements for the fiscal year ended
20        May 31, 2019.
21        The F&A Committee has discussed with Ernst & Young LLP, our
          independent registered public accounting firm, the matters required to be
22        discussed by Auditing Standard No. 1301, “Communications with Audit
          Committees” issued by the Public Company Accounting Oversight Board
23        (PCAOB).
24        The F&A Committee has also received the written disclosures and the
          letter from Ernst & Young LLP required by applicable requirements of the
25        PCAOB regarding Ernst & Young LLP’s communications with the F&A
          Committee concerning independence and the F&A Committee has
26        discussed the independence of Ernst & Young LLP with that firm.
27        Based on the F&A Committee’s review and discussions noted above, the
          F&A Committee recommended to the Board of Directors that our audited
28
                                              60
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 64 of 106




           consolidated financial statements be included in our Annual Report
 1         on Form 10‐K, for the fiscal year ended May 31, 2019, for filing with the
           U.S. Securities and Exchange Commission.
 2
                                                      Submitted by:         Michael J. Boskin,
 3                                                                          Chair
 4                                                                          Bruce R. Chizen
                                                                            Jeffrey S. Berg
 5
                                                                            William G. Parrett
 6
           140.   E&Y has served as Oracle’s auditor since 2002, giving rise to a cozy and
 7
     clubby relationship between E&Y and Oracles which is not conducive to effective
 8
     auditing. The Company’s compliance with its stated policies concerning the alleged
 9
     commitment to diversity has been abysmal to the point of being basically non‐existent.
10
           141.    The very purpose of an auditor is to assess the Company’s internal
11
     controls and determining if they are functioning effectively. Rather than doing so, E&Y
12
     has wrongfully and consistently given Oracle’s internal controls a clean bill of health and
13
     has failed to point out the obvious – that Oracle lacks an effective system of internal
14
     controls to ensure that the Company is not discriminating against minorities and is
15
     complying with its stated goals and initiatives regarding the promotion of diversity and
16
     the avoidance of discrimination and harassment.
17
           142.   Defendants Boskin, Chizen, Berg, and Parrett, as the members of the
18
     Finance and Audit Committee, breached their fiduciary duties by failing to perform their
19
     duties on the Finance & Audit Committee, including failure to ensure that an adequate
20
     audit was being performed of the Company’s internal controls regarding diversity, anti‐
21
     discrimination, anti‐harassment, pay equity, and other relevant areas of critical
22
     importance to the Company. They also signed the 2019 Proxy Statement that contained
23
     false statements regarding the Company’s internal controls being effective and adequate,
24
     which were false and gave a very misleading and inaccurate portrayal of these key
25
     issues to stockholders.
26
     ///
27

28
                                                 61
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 65 of 106




            H.     The Individual Defendants Breached Their Duties of Loyalty and Good
 1                 Faith by Causing Oracle to Intentionally Breach Its Obligations Under a
                   Settlement Agreement Related to the Departure of Mark Hurd from
 2                 Hewlett Packard, Resulting in a Massive $3.0 Billion Judgment Against
                   the Company
 3
            143.   Defendant Ellison openly admits that former Co‐CEO Mark Hurd was a
 4
     close personal friend of his. When Hurd recently passed away in October 2019, Ellison
 5
     sent the following note to all Oracle employees:
 6

 7          It is with a profound sense of sadness and loss that I tell everyone here at
            Oracle that Mark Hurd passed away early this morning. Mark was my
 8          close and irreplaceable friend, and trusted colleague. Many of us are
            inconsolable right now, but we are left with memories and a sense of
 9          gratitude…that we had the opportunity to get know Mark, the opportunity
            to work with him…and become his friend.
10
            144.   Hurd was a long‐time close personal friend of Ellison’s, going back way
11
     before Hurd joined Oracle.
12
            145.   Prior to joining Oracle at Ellison’s invitation, Hurd had a very public and
13
     very embarrassing fall from grace at HP, where he was fired in 2010 from his job as
14
     Chairman and CEO of HP. Hurd, who was married at the time, had an improper
15
     personal affair with adult female movie actress Jodie Fisher, who had been hired by the
16
     company as a marketing consultant to make appearances at corporate events.
17
            146.   When Fisher claimed sexual harassment by Hurd and hired Gloria Allred
18
     to represent her, the HP board retained Covington & Burling to perform an internal
19
     investigation.   Covington interviewed Hurd, McIlvaine, and other HP employees,
20
     reviewed expense records and travel schedules, and conducted forensic analysis of
21
     computers. And the results of the investigation suggested that Hurd had likely initially
22
     made false misrepresentations to the board about his relationship with Fisher and
23
     falsified his expense reports to try to cover up the affair.23
24

25        23 Although HPʹs board found no violation of the companyʹs harassment policy,

     Hurd was accused of making improper expense claims amounting to $20,000 to cover
26

27

28
                                                   62
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 66 of 106




 1         147.   Covington’s investigation revealed that for two years, Hurd and Fisher had

 2 intimate meals and hotel‐room encounters together around the world in which Hurd

 3 repeatedly tried to “cajole” Fisher into having sex with him. In an attempt to win her

 4 affections, Hurd also tipped Fisher off about HP’s pending acquisition of EDS before it

 5 became public.

 6         148.   Based on the investigation, the HP Board fired Hurd.

 7         149.   Hurdʹs sudden departure cost HP shareholders billions of dollars in lost

 8 stock value and led to multiple lawsuits.

 9         150.   Ellison, however, always believe that his close friend Hurd had been badly

10 mistreated by HP. Ellison made no secret of his thoughts on the matter and sent letters

11 to the media blasting HP:

12         In an email sent to the New York Times and later provided to Reuters by
           Oracle, Ellison slammed HP’s board for ousting Hurd — a close friend —
13         even after the PC maker’s board determined Hurd had not violated its
           sexual harassment policy.
14
           HP disputed Ellison’s account of events.
15         Hurd resigned on Friday after a probe into sexual harassment allegations
           turned up expense account abuses that HP said were intended to cover up
16         his relationship with a female contractor.
17         “The HP board just made the worst personnel decision since the idiots on
           the Apple (AAPL.O) board fired Steve Jobs many years ago,” Ellison
18         wrote.
           “In losing Mark Hurd, the HP board failed to act in the best interest of
19         HP’s employees, shareholders, customers and partners,” he said.24
20         151.   Other media reports at the time quoted additional disparaging remarks
21 from Ellison about the HP Board members and defending his friend Hurd:

22

23
   meals, travel and, in one case, an appearance fee for the 50‐year‐old actress, whose film
24 credits include restricted R‐rated films such as Intimate Obsession and Body of Influence
   2.
25
          24 See “Oracleʹs Ellison Blasts HP Board for Hurdʹs Exit,” REUTERS, Aug. 9, 2010.

26

27

28
                                               63
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 67 of 106




 1
           The software billionaire said Hurd had spent five years doing a ʺbrilliant
 2         jobʺ restoring HP to its ʺformer greatnessʺ after ʺa long list of failed CEOsʺ.
           Ellison took particular exception to the fact that HPʹs board went public
 3         with the unproven allegation of sexual harassment against Hurd, claiming,
           without naming a source, that this was the subject of a narrow 6‐to‐4 vote
 4         by directors.
 5         ʺPublishing known false sexual harassment claims is not good corporate
           governance; itʹs cowardly corporate governance,ʺ said Ellison, who
 6         pointed out that a slump in HPʹs shares has already cost investors more
           than $10bn. ʺThose six directors caused HP to lose a nearly irreplaceable
 7         CEO.ʺ
           He added that it was ʺnot credibleʺ to accuse Hurd of fiddling expenses:
 8         ʺMark Hurd, like most other CEOs, does not fill out his own expense
           reports, so even if errors were made, Mark didnʹt make them. What the
 9         expense fraud claims do reveal is an HP board desperately grasping at
           straws in trying to publicly explain the unexplainable; how a false sexual
10         harassment claim and some petty expense report errors led to the loss of
           one of Silicon Valleyʹs best and most respected leaders.ʺ25
11

12         152.   Less than a month later, Ellison further came to the rescue of his friend

13 Hurd by hiring him to work at Oracle as a Co‐President and member of the Board,

14 reporting directly to Ellison. Oracle issued a press release at the time announcing

15 Hurd’s hiring by Ellison:

16         REDWOOD SHORES, Calif. ‐ September 6, 2010
17         Oracle (NASDAQ: ORCL) today announced that Mark V. Hurd has joined
           Oracle as President and has been named to Oracleʹs Board of Directors.
18         Mr. Hurd will report to Oracle CEO Larry Ellison.
           ʺMark did a brilliant job at HP and I expect heʹll do even better at Oracle,ʺ
19         said Oracle CEO Larry Ellison. ʺThere is no executive in the IT world with
           more relevant experience than Mark.
20
           153.   Hurd’s hiring by Oracle immediately caused a huge legal dispute between
21

22 Oracle and HP about the propriety of the hiring, with HP claiming that Hurd
                                                                                      was

   improperly using its trade secrets to perform his new job at Oracle. But HP immediately
23

24

25          See Andrew Clark, “Oracle boss blasts Hewlett‐Packard over Mark Hurd ousting,”
           25

     THE GUARDIAN, Aug. 10, 2010.
26

27

28
                                                 64
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 68 of 106




 1 approached Oracle two days after filing the lawsuit about resolving the dispute, and the

 2 parties settled the dispute the same month and formalized the agreement in a settlement

 3 agreement dated September 20, 2010. Among other things, the settlement agreement

 4 contained a statement by Oracle committing that its software would continue to support

 5 HP’s Itanium platform used for HP’s servers.

 6         154.   Ellison, however, continued to seethe at HP’s conduct in firing Hurd and

 7 decided Oracle would not honor the settlement agreement in order to retaliate against

 8 HP for his emotionally‐charged belief that HP had wronged Hurd.

 9         155.   On June 15, 2011, Hewlett‐Packard Company, now Hewlett Packard

10 Enterprise Company (HP), filed a complaint in the California Superior Court, County of

11 Santa Clara against Oracle Corporation alleging numerous causes of action including

12 breach of contract, breach of the covenant of good faith and fair dealing, defamation,

13 intentional interference with prospective economic advantage, and violation of the

14 California Unfair Business Practices Act. The complaint alleged that when Oracle

15 announced on March 22 and 23, 2011 that it would no longer develop future versions of

16 its software to run on HP’s Itanium‐based servers, it breached a settlement agreement

17 signed on September 20, 2010 (the HP Settlement Agreement), resolving litigation

18 between HP and Hurd. HP sought a judicial declaration of the parties’ rights and

19 obligations under the HP Settlement Agreement and other equitable and monetary

20 relief. Oracle answered the complaint and filed cross‐claims.

21         156.   At the time, the Individual Defendants were well aware that Ellison hated

22 the HP Board. The news reports, some of which are quoted above, were well known by

23 them and they also heard Ellison openly rant about the HP Board members being

24 “idiots” for firing Hurd. The Individual Defendants thus had actual knowledge that

25 Ellison harbored and was nurturing a personal grudge against HP and its Board.

26         157.   The Individual Defendants also had actual knowledge of the settlement

27 agreement between Oracle and HP and Hurd because they had reviewed and approved

28
                                               65
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 69 of 106




 1 it.   They all had actual knowledge of Oracle’s requirements under the settlement

 2 agreement to continue to make Oracle’s software compatible with HP’s servers.

 3         158.   The Individual Defendants also had actual knowledge that Ellison’s

 4 personal animosity towards HP only intensified when HP hired Leo Apotheker to be

 5 CEO and Ray Lane to be Chairman just days after HP’s original lawsuit against Hurd

 6 had been settled. Apotheker came from SAP, which was an arch‐enemy of Oracle and

 7 everyone knew Ellison hated both SAP and Apotheker. At the time, Ellison made public

 8 comments reported in the press fuming about HP’s hiring of Apotheker and Lane.

 9         159.   Ellison’s payback came quickly.       Just months later, in breach of the

10 settlement agreement, Ellison directed engineers at the Company to discontinue support

11 for HP’s Itanium platform beginning on March 22, 2011. The Defendants knew this was

12 a breach of Oracle’s legal obligations and would lead to lawsuits and potential large

13 damages, but acceded to Ellison’s directives even though they knew Ellison was

14 motivated by improper personal reasons, not any corporate business purpose.

15         160.   HP then sued Oracle for breaching the terms of the settlement agreement.

16         161.   After a bench trial on the meaning of the HP Settlement Agreement, the

17 court found that the HP Settlement Agreement required Oracle to continue to develop

18 certain of its software products for use on HP’s Itanium‐based servers at no cost to HP.

19         162.    The case proceeded to a jury trial in May 2016 on the issue of the amount

20 of damages. Ellison was called to testify and did testify at the trial. Ellison’s testimony

21 was that he personally drafted the press release announcing that Oracle would no longer

22 support HP’s Itanium platform. When asked why he as the Chairman of the Board

23 personally drafted the press release, Ellison testified that he was serving on a jury at the

24 time and that he had a 15‐minute break with nothing to do, so he drafted the press

25 release and then sent it to Defendant Safra Catz and told her to send it out.

26         163.   The evidence at trial also demonstrated that Ellison not only personally

27 orchestrated the discontinuance of the support and personally wrote the press release,

28
                                                66
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 70 of 106




 1 but that the timing of the announcement was designed to inflict maximum damage to

 2 HP – the press release was issued the day of HP’s annual meeting, and thus resulted in a

 3 major disruption for HP as it was left flat‐footed and unprepared to explain the breaking

 4 news story that its Itanium platform would no longer be supported by Oracle. HP’s

 5 customers were extremely concerned, as were analysts concerned about the effect of

 6 Oracle’s move on HP’s earnings and profits.

 7         164.    Ellison’s vendetta was successful in the sense that HP suffered a massive

 8 loss of revenue and profits as customers canceled orders and stopped making purchases

 9 from HP – no customer wanted to buy an extremely expensive product that was no

10 longer supported.

11         165.   The cost of the vendetta was not borne by Ellison, however – it was borne

12 by Oracle and its shareholders.

13         166.   On June 30, 2016, the jury returned a verdict in favor of HP on its claims for

14 breach of contract and breach of the implied covenant of good faith and fair dealing and

15 against Oracle on its cross‐claims. The jury awarded HP $3.0 billion in damages. Under

16 the court’s rulings, HP is entitled to post‐judgment interest, but not pre‐judgment

17 interest, on this award.

18         167.   After the trial court denied Oracle’s motion for a new trial, Oracle filed a

19 notice of appeal on January 17, 2017. On February 2, 2017, HP filed a notice of appeal of

20 the trial court’s denial of pre‐judgment interest. Oracle filed its opening brief on March

21 7, 2019. Briefing on the appeal was completed November 1, 2019, and the appellate court

22 has not yet scheduled a date for oral argument.

23         168.   Oracle has been forced to post, at great expense, a mandated surety bond

24 with the trial court for the amounts owing. However, despite the judgment, the

25 Individual Defendants have failed to cause Oracle to record any charge to its financial

26 results of operations or any reserve for the amount owed to HP. Moreover, since the

27 judgment is entitled to the statutory 10% interest, the amount owed continues to rise

28
                                                67
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 71 of 106




 1 substantially and is now well in excess of $4.0 billion.

 2         169.   These events amply demonstrate the need for an independent Chairman of

 3 the Board at Oracle. The entire massive $4.0 billion and counting liability to HP was

 4 caused by Ellison’s pursuit of a meritless and personal vendetta against HP’s Board for

 5 firing his close friend Mark Hurd and its subsequent hiring of Leo Apotheker. To seek

 6 revenge, Ellison caused Oracle to breach the terms of its written settlement agreement

 7 with HP. In its defense, Oracle falsely claimed that Intel was already discontinuing

 8 support for the Itanium platform at the time Oracle made its decision in March 2011.

 9 The jury rejected that assertion at the trial since the evidence demonstrated that Intel had

10 not in fact discontinued support.

11         170.   There was no business purpose for Ellison’s conduct, and the lack of an

12 independent Chairman at the time (which continues to the present day) resulted in

13 substantial harm to the Company.26 However, to protect Ellison and because they are

14 dominated and controlled by Ellison, the Individual Defendants continued to make

15 statements at all relevant times to the effect that Oracle does not need an independent

16 Chairman and that the Company’s current governance structure with Ellison as

17 Chairman is functioning effectively and is in Oracle’s best business interests. As the

18 facts above demonstrate, none of the Individual Defendants believed these statements at

19 the time they were made, demonstrating the false and misleading nature of the

20 statements.

21

22

23          Ellison was not Chairman at the time, but the Chairman was Defendant Henley,
           26

   who was not independent because he served for years as Oracle’s CFO before being
24 named Chairman. The 2010 Proxy Statement admitted that Henley was not independent
   because he was an employee of the Company: “The Board will continue to be composed
25 of four employee directors (Messrs. Ellison, Hurd and Henley, and Ms. Catz) and eight
   independent directors.” See 2010 Proxy at p. 21.
26

27

28
                                                68
     SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 72 of 106




              I.           The Unjust Compensation Awarded to the Individual Defendants
 1
              171.         Some   of   the   Defendants        received   unjust    compensation     and/or
 2
     compensation and payments that were higher due to Defendants’ wrongdoing and
 3
     because the Company was more profitable by paying Black individuals and minorities
 4
     less.
 5
              172.         To be sure, Defendant Ellison, as the Company’s largest shareholder,
 6
     received substantially more in dividends from his Oracle stock than he would have but
 7
     for the wrongdoing. If Black and minority employees working at Oracle had received
 8
     fair and equal pay, Oracle would have had higher compensation expenses and thus the
 9
     dividend payments would have been lower. Again, Ellison was the largest beneficiary
10
     of the inflated dividend payments because he owns 35.4% of the stock of the Company,
11
     as reflected in the attached chart from the 2019 Proxy Statement which presented
12
     information, as of September 20, 2019 with respect to the beneficial ownership of Oracle
13
     common stock:
14
                                                                              Amount and Nature of
15                                                                            Beneficial Ownership   Percent
     Name of Beneficial Owner                                                           (1)          of Class
16
     Directors and NEOs
17   Lawrence J. Ellison (2)                                                        1,172,919,853        35.4%
     Jeffrey S. Berg (3)                                                                  449,316           *
18
     Michael J. Boskin (4)                                                                359,796           *
19   Safra A. Catz (5)                                                                 22,806,092           *

20   Bruce R. Chizen (6)                                                                  275,813           *
     George H. Conrades (7)                                                                99,809           *
21
     Dorian E. Daley (8)                                                                  920,817           *
22   Rona A. Fairhead (9)                                                                      —            *
     Hector Garcia‐Molina (10)                                                            256,419           *
23
     Jeffrey O. Henley (11)                                                             4,934,516           *
24   Mark V. Hurd (12)                                                                 21,776,255           *
     Renée J. James (13)                                                                   39,917           *
25
     Charles W. Moorman IV (14)                                                            11,015           *
26   Leon E. Panetta (15)                                                                  68,562           *

27   William G. Parrett                                                                     8,561           *

28
                                                          69
     SHAREHOLDER DERIVATIVE COMPLAINT
              Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 73 of 106




     Edward Screven (16)                                                            6,043,113      *
 1
     Naomi O. Seligman (17)                                                           157,207      *
 2   All current executive officers and directors as a group (18 persons) (18)   1,231,596,441   36.6%

 3

 4           173.       Much of the information about the exact amount of the unjust payments is
 5 not publicly available, and has been fraudulently concealed by Defendants. As a result,

 6 Plaintiff requires discovery in order to properly allege the full extent and details of the

 7 Defendants’ wrongdoing.

 8           174.       However, at a minimum, based on publicly available information,
 9 Defendant Ellison and other Defendants have received substantial unjust compensation

10 from the dividends. Oracle’s most recent dividend payment was $0.24 per share on

11 April 23, 2020, and in the last 12 months, the Company paid a total of $0.96 per share.

12 Oracle paid out approximately 29% of its profit in 2019 in dividends. Because Ellison

13 owned 1,172,919,853 shares in 2019, and Oracle paid dividends of $0.96 per share in

14 2019, Ellison received over $1 billion in dividends in 2019 alone ‐‐ $1,126,003,059.

15           175.       Defendant Catz received dividends in 2019 of $ 21,893,848.
16           176.       Defendant Henley received dividends in 2019 of $4,737,135, Berg received
17 dividends in 2019 of $431,343, Boskin received dividends of $345,404, Chizen received

18 dividends of $264,780, Garcia‐Molina received dividends of $246,162, Conrades received

19 dividends of $95,817, Panetta received dividends of $65,820, and Moorman and Parrett

20 received $10,574 and $8,219, respectively. These dividend payments were higher than

21 they would have been but for the lower wages paid to Black, female, and minority

22 employees. Moreover, given the fact that the government has alleged that Oracle has

23 discriminated in wages paid to Black, female, and minority employees since at least

24 2014, the Individual Defendants received, at a minimum, inflated and unjust dividend

25 payments from Oracle since such time.

26           177.        The total amount of the excess payments, upon information and belief,
27 exceeds $1 billion. The Individual Defendants’ receipt of this compensation during the

28
                                                                    70
     SHAREHOLDER DERIVATIVE COMPLAINT
               Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 74 of 106




 1 relevant time period was unjust in light of their direct participation in the wrongful

 2 conduct alleged herein, which constituted bad faith and disloyal conduct.                                                    The

 3 Defendants’ receipt of such compensation while they were knowingly or recklessly

 4 breaching their fiduciary duties to the Company constitutes unjust compensation that

 5 should be recouped by Oracle.

 6             178.       The following table provides additional information regarding some of the

 7 Officer Defendants’ compensation during part of the relevant time period:

 8
                                                                                                Non‐Equity
                                                                                              Incentive Plan All Other
 9                                       Fiscal   Salary   Bonus   Stock Awards Option Awards Compensation Compensation     Total
     Name and Principal Position         Year      ($)      ($)       (2) ($)       (3) ($)        ($)        (4) ($)        ($)
10   Lawrence J. Ellison (1)             2019       1       —          —             —            —          1,662,827     1,662,828
       Chairman and Chief Technology 2018           1       —          —        103,700,000    3,612,553     1,619,089 108,931,643
11     Officer                           2017       1       —      22,190,625    16,863,075      705,464     1,513,042    41,272,207
     Safra A. Catz                       2019 950,000       —          —             —            —             15,981      965,981
12
       Chief Executive Officer           2018 950,000       —          —        103,700,000    3,612,553        19,780 108,282,333
13                                       2017 950,000       —      22,190,625    16,863,075      705,464        20,801    40,729,965
     Mark V. Hurd                        2019 950,000       —          —             —            —          1,531,646     2,481,646
14     Chief Executive Officer           2018 950,000       —          —        103,700,000    3,612,553        32,470 108,295,023
                                         2017 950,000       —      22,190,625    16,863,075      705,464       123,115    40,832,279
15
     Edward Screven                      2019 700,000       —      33,460,000        —            —              8,619    34,168,619
16     Executive Vice President, Chief   2018 600,000       —      11,918,750        —           463,068         8,781    12,990,599
       Corporate Architect
17   Dorian E. Daley                     2019 825,000 400,000       6,766,500        —            —              8,291     7,999,791
       Executive Vice President and
18     General Counsel
     Jeffrey O. Henley                   2019 650,000       —          —          3,556,000       —              8,615     4,214,615
19
               179.       The Officer Defendants’ compensation during the relevant period was also
20
     unjust because it significantly exceeded the average employees’ pay, as disclosed by the
21
     Company in its Proxy:
22

23             CEO PAY RATIO

24             In accordance with SEC rules, we are providing the ratio of the annual total
               compensation of our CEOs to the annual total compensation of our median
25             compensated employee (the median employee).

26             Using Ms. Catz’s fiscal 2019 total compensation, the ratio of CEO to
               median employee annual total compensation is 12 to 1. Using Mr. Hurd’s
27             fiscal 2019 total compensation, the ratio of CEO to median employee
               annual total compensation is 30 to 1. The fiscal 2019 total compensation of
28
                                                                    71
     SHAREHOLDER DERIVATIVE COMPLAINT
             Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 75 of 106




             Ms. Catz and Mr. Hurd was $965,981 and $2,481,646, respectively. The
 1           fiscal 2019 total compensation of our median employee was $83,813.
 2           180.        If Defendant Hurd’s 2019 pay was more than 30 times the median
 3 employee’s compensation, then it must have been an even higher multiple of the median

 4 Black or minority employee’s compensation given the government’s allegations that

 5 Oracle unlawfully paid such employees less than other employees for similar jobs.

 6        181. When viewed in light of these facts, the Defendants’ compensation was
 7 unjust under equitable principles.

 8           182.        The following chart provides information about the compensation that the
 9 Director Defendants received during 2019:

10
                                                                  Fees Earned or          Stock Awards
11    Name (1)                                                    Paid in Cash ($)          (2) (3) ($)        Total ($)
     Jeffrey S. Berg                                                 122,500                 456,326           578,826
12
     Michael J. Boskin                                               102,500                 588,819           691,319
13   Bruce R. Chizen                                                 107,500                 456,326           563,826

14   George H. Conrades                                              117,500                 588,819           706,319
     Hector Garcia‐Molina                                              67,500                392,562           460,062
15
     Renée J. James                                                    52,500                392,562           445,062
16   Charles W. Moorman IV                                             73,288                392,562           465,850
     Leon E. Panetta                                                   92,500                392,562           485,062
17
     William G. Parrett                                                73,288                392,562           465,850
18   Naomi O. Seligman                                                 77,500                392,562           470,062

19

20           183.        The following table provides additional information concerning the stock

21 awards (in the form of RSUs) and stock options held by the Company’s non‐

22 employee directors as of the last day of fiscal 2019.

23                                         Total Unvested RSUs
                                           Outstanding at                                      Total Option
24                                         Fiscal 2019 Year End RSUs Granted During Awards Outstanding at
                       Name                (#)                  Fiscal 2019 (a) (#) Fiscal 2019 Year End (#)

25                     Jeffrey S. Berg
                                                 ,189                  ,189                  47,500
26                     Michael J. Boskin
                                                 1,857                 1,857                 50,000
27

28
                                                           72
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 76 of 106




                  Bruce R. Chizen         ,189           ,189          25,000
 1
                  George H. Conrades
 2                                        1,857          1,857         7,500
                  Hector Garcia‐Molina
 3                                        ,905           ,905          25,000
                  Renée J. James
 4
                                          ,491           ,905          ,375
 5                Charles W. Moorman IV
                                          ,905           ,905
 6                Leon E. Panetta
                                          ,905           ,905          7,500
 7
                  William G. Parrett
 8                                        ,905           ,905
                  Naomi O. Seligman
 9                                        ,905           ,905          02,500
10         184.    The Defendants’ compensation, excess dividends, and stock awards
11 detailed herein were unjust and should be disgorged or returned by such Defendants

12 because they acted in bad faith and in a disloyal manner by virtue of the conduct alleged

13 in this complaint.

14
     VIII. THE COMPANY HAS SUFFERED SIGNIFICANT DAMAGES
15         185.    The Company has suffered significant harm and damages due to
16 Defendants’ wrongdoing and breaches of duties.

17         186.    As a direct and proximate result of the Individual Defendants’ conduct, the
18 Company has expended and will continue to expend significant sums of money. Such

19 expenditures include, but are not limited to, the amounts paid to outside lawyers,

20 accountants, and investigators in connection with internal and external investigations

21 into issues pertaining to the lack of diversity at Oracle, discrimination lawsuits,

22 harassment claims, wrongful termination lawsuits, and lack of pay equity claims.

23         187.    On January 19, 2017, for example, Oracle was sued by the Department of
24 Labor for racial discrimination and for its “systemic practice” of paying white male

25 workers more than their non‐white and female counterparts with the same job titles,

26 causing the Company to suffer severe damage to its goodwill and causing Oracle to pay

27 millions of dollars in attorneys’ fees to defend the case.

28
                                                  73
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 77 of 106




 1         188.   In November 2019, a Congressional inquiry was launched into the lack of

 2 diversity on Oracle’s Board. Oracle was required to expend significant attorneys’ fees,

 3 expenses, and consultant fees responding to this inquiry, which would not have been

 4 commenced but for Defendants’ wrongdoing and false statements about commitment to

 5 diversity in the Company’s proxy statements.

 6         189.   On January 17, 2017, the DOL’s Office of Federal Contract Compliance

 7 Programs sued Oracle in an ALJ court, alleging that Oracle systematically discriminated

 8 against African Americans, Asians and women with respect to employment

 9 compensation. The government alleges Oracle discriminated against these groups and

10 showed favoritism and bias towards Asians.

11         190.   On June 30, 2016, a $3.0 billion verdict was entered against the Company

12 and in favor of Hewlett Packard due to the Company’s intentional breach of a settlement

13 agreement related to Mark Hurd’s departure from HP.               Ellison and the Director

14 Defendants caused the Company to breach that agreement because Ellison took personal

15 umbrage at the manner of Hurd’s firing and therefore caused Oracle to attempt to

16 punish HP by breaching the agreement even though Oracle’s obligations under the

17 settlement agreement were clear.

18         191.   Moreover, Oracle’s reputation, goodwill, and market capitalization have

19 been harmed as a result of the Individual Defendants’ misconduct.

20         192.   Further, as a direct and proximate result of the Individual Defendants’

21 actions, Oracle has expended, and will continue to expend, significant sums of money.

22 Such expenditures include, but are not limited to:

23                (a)   costs incurred from having to hire new employees, as employees

24         have quit in protest over Defendants’ misconduct and the discriminatory

25         practices employed by Oracle;

26                (b)   costs   incurred   from    defending   and    paying   settlements   in

27         discrimination lawsuits, since the Individual Defendants’ wrongdoing caused

28
                                                  74
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 78 of 106




 1         discrimination to proliferate at Oracle;

 2                (c)     costs   incurred   from        defending   and   settling   governmental

 3         investigations into the Individual Defendants’ misconduct;

 4                (d)     loss of reputation; and

 5                (e)     costs incurred from compensation and benefits paid to the

 6         Individual Defendants who have breached their duties to Oracle.

 7 IX.     DEMAND FUTILITY
 8         193.   Plaintiff brings this action derivatively in the right and for the benefit of

 9 Oracle to redress injuries suffered, and to be suffered, by Oracle and its stockholders as a

10 direct result of the Officer Defendants’ violations of federal securities laws and breaches

11 of fiduciary duties.

12         194.   Oracle is named as a nominal defendant solely in a derivative capacity.

13         195.   This is not a collusive action to confer jurisdiction on this Court that it

14 would not otherwise have.

15         196.   At the time this action was commenced, Oracle’s Board consisted of the

16 following 14 members: Defendants Ellison and Catz, as well as Directors Henley, Berg,

17 Boskin, Chizen, Conrades, Garcia‐Molina, James, Moorman, Panetta, Parrett, and

18 Seligman.

19         197.   Plaintiff has not made any demand on Oracle to institute this action

20 because such a demand would be a futile, wasteful, and useless act.

21         198.   Under Delaware law, demand is futile if a majority of the directors are

22 either interested in or not independent of a person interested in the claims asserted.

23 Further, where a board is made up of an even number of directors, a majority of

24 directors is considered to be half the Board.

25         199.   Based on these principles, demand is futile here if seven (7) of the fourteen

26 (14) directors are either interested in or not independent of a person interested in the

27 claims asserted herein. As discussed below, demand is futile because (i) the Officer

28
                                                    75
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 79 of 106




 1 Defendants face a substantial likelihood of liability for violating the federal securities

 2 laws and breaching their duty of due care, and (ii) at least four other directors are not

 3 independent of the Officer Defendants.

 4         A.     Demand Is Futile Against the Officer Defendants
 5         200.   The Officer Defendants served as officers of Oracle (and directors) during

 6 the Relevant Period. As officers, the Officer Defendants face a substantial likelihood of

 7 liability if there is reason to doubt that they breached their duty of care — i.e., acted with

 8 gross negligence.

 9         201.   As alleged above, the Officer Defendants knowingly or recklessly made or

10 disseminated materially false and misleading statements regarding the Company’s

11 diversity, board qualifications, efforts to recruit minorities, and lack of need for an

12 independent Chairman. As such, the Officer Defendants face a substantial likelihood of

13 liability for violating their fiduciary duties of candor and good faith and the federal

14 proxy laws.     The Officer Defendants also knowingly allowed Ellison to pursue his

15 personal vendetta against Hewlett‐Packard for firing his close personal friend Mark

16 Hurd. There was no business purpose for Ellison engaging in this conduct, and the

17 Officer Defendants knew it and knew Ellison was risking massive damages to the

18 Company by pursuing his personal vendetta, yet still fully cooperated with Ellison in the

19 baseless dispute and lawsuit with HP. Demand is futile as to the Officer Defendants for

20 this conduct which has resulted in a $3 billion judgment against Oracle that the

21 Company admits may be material from a financial point of view to the Company.

22         202.   For these reasons, demand is futile against the Officer Defendants.

23         B.     Demand Is Futile Against a Majority of the Board Who Are Not Officer
                  Defendants Due to a Lack of Independence, Because Ellison Controls
24                Oracle and Its Board
25         203.   Because Defendants Ellison and Catz, face a substantial likelihood of

26 liability, demand is futile if four of the remaining ten directors lack independence from

27 Defendants Ellison or Catz. As discussed herein, Defendant Ellison has complete control

28
                                                 76
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 80 of 106




 1 over the Board with deep ties to many of the Non‐Party Directors, which renders them

 2 incapable of assessing a demand.

 3         204.   Ellison is the founder and controlling stockholder, and the chief technology

 4 officer of Oracle. Ellison dominates and controls the Board due to his ownership

 5 interests and position, and his domination of the Board. As of September 20, 2019,

 6 Defendant Ellison owned 1,172,919,853 shares of Oracle stock, giving him control and

 7 ownership of 35.4% of the voting power of Oracle common stock.

 8         205.   Ellison’s 35.4% stock ownership, combined with the other facts alleged

 9 herein, demonstrate that Ellison is the controlling shareholder of Oracle, and that he

10 dominates and controls the Board. As a result of Ellison’s control and influence as the

11 founder of Oracle, no director could ever be appointed or reelected to the Board over

12 Ellison’s objections. As part of his effort to control the Board, Ellison richly rewards

13 those who demonstrate their loyalty to him, and purges those who question his

14 decisions or otherwise threaten his leadership.

15         206.   Ellison has spent his entire career ensuring that only his loyalists are

16 allowed to occupy Board and executive positions at Oracle.          Karen Southwick, the

17 author of an Ellison biography entitled Everyone Else Must Fail, has written that, “Ellison

18 has created Oracle in his own image” and that “[n]o other large company is as

19 dominated by a single individual.”

20         207.   Southwick’s research included interviews with many former high‐ranking

21 Oracle executives, as well as Oracle customers, competitors and partners. Marc Benioff,

22 a former Oracle executive in marketing and product management who went on to found

23 Salesforce.com, was quoted in Everyone Else Must Fail as stating, “Larry’s like a spiritual

24 guru, and Oracle is like a cult.”

25         208.   As part of his continued effort to maintain complete control over the

26 Company, Ellison has developed a reputation for richly rewarding executives who

27 display personal loyalty, while summarily purging any who pose a perceived threat to

28
                                                77
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 81 of 106




 1 his leadership. As one former Oracle director told Forbes magazine, “This is a team, and

 2 Larry is the only captain. If someone wants to pop up and announce they’re the star —

 3 poof! You’re out.”

 4         209.   In a similar vein, former technology journalist Alex Vieux has explained:

 5 “Larry has an acute sense of when he doesn’t need people anymore. He’s like a juicer.

 6 He squeezes people dry and then discards them. I’ve seen it with [former Oracle

 7 Executive Vice President] Gary Bloom, [former Oracle President and Chief Operating

 8 Officer] Ray Lane, [former Vice President of Oracle USA sales and service] Gary

 9 Kennedy, [former Oracle marketing executive] Terry Garnett. At the same time, he gives

10 them good money and exposure they would never get without him. They get a

11 springboard to do whatever they want with their lives. He fulfills his part of the bargain,

12 but he does it in a very devilish way.”

13         210.   Former Board member Joe Costello was quoted in Southwick’s biography

14 as stating that Ellison treats the Oracle Board as a “necessary inconvenience.” Costello

15 was driven off of the Oracle Board by Ellison after Costello’s own company, Cadence

16 Design Systems, selected an Oracle competitor for a particular contract. Ellison was so

17 incensed by this perceived betrayal that he threatened to ruin Costello and Costello’s

18 reputation, to the point where Costello resigned. Lane stated that, “[Costello] was a very

19 valuable board member, and his resignation should have sent a signal to everyone: the

20 board serves at Larry’s will.”

21         211.   Ellison has repeatedly fired or otherwise forced out high‐ranking Oracle

22 executives, including members of the Board, over personality conflicts or perceived

23 threats to his leadership.

24         212.   According to Forbes, “Silicon Valley is littered with refugees from Oracle

25 Corp., former acolytes who fled for better jobs or were fired after fighting with

26 strongman Larry Ellison.” For example, Oracle President, Chief Operating Officer and

27 Director Ray Lane was forced to resign in June 2000 — three weeks before

28
                                                78
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 82 of 106




 1 approximately $70 million in options were about to vest (and thus that Lane forfeited) —

 2 after conflicting with Ellison over the leadership of Oracle. As recounted in an Ellison

 3 biography by Matthew Symonds called Softwar: An Intimate Portrayal of Larry Ellison and

 4 Oracle (2003), when Ellison reclaimed the title of President, he told Lane that, “The whole

 5 company needs to understand that there is one centralized point of authority, and it will

 6 be the CEO.”

 7         213.   Similarly, Oracle Executive Vice President Gary Bloom, once thought of as

 8 a possible successor to Ellison, left Oracle because Ellison began to oppose him and

 9 expressed favoritism to Ellison’s longtime loyalist Safra Catz.       As recounted in the

10 Symonds’ Ellison biography, Bloom stated, “It got to a point where I was responsible for

11 the vast majority of the company, yet I had no contact with the guy who actually ran the

12 company.”

13         214.   Terence Garnett is another Oracle executive who was pushed out of Oracle

14 after conflicting with Ellison. After his June 1994 firing, Garnett alleged that Ellison had

15 instructed him to steer business opportunities and Oracle corporate resources to Ncube

16 Corp., a company owned by Ellison, and directed Oracle engineers to develop software

17 that would run better on Ncube computers than on competing machines. Because

18 Garnett refused to follow those instructions, Ellison had him summarily removed from

19 the Company.

20         215.   Other members of the current Board have also publicly acknowledged

21 Ellison’s dominance over Oracle’s corporate governance. For example, at an Oracle

22 stockholder meeting in October 2008, Berg stated, “I guess as a founder, owner, operator,

23 you can equate [Ellison] to the owner of a team who can sit up in a skybox and own the

24 franchise.”

25         216.   This statement demonstrates that the Board is subservient to Ellison,

26 cannot legitimately exercise independent business judgment regarding matters where

27 Ellison is an interested party, and does not appreciate that Oracle’s stockholders are the

28
                                                79
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 83 of 106




 1 ones who truly “own the franchise.”

 2         217.    Further, while Ellison is no longer CEO and has assumed the position of

 3 chief technology officer and “full time” Executive Chairman, his dominance over Oracle

 4 has remained unchanged. Analysts and others in the industry acknowledged Ellison’s

 5 continued dominance following the announcement of his stepping down: “He’s not

 6 going anywhere,” said Tim Bajarin, tech analyst and president of Creative Strategies.

 7         • The shift “doesn’t really change things,” said Scott McNealy, former Sun

 8              Microsystems CEO (which Oracle eventually acquired) and current chairman

 9              of social media marketing start‐up Wayin. “He’s going to continue to do the

10              things he’s going to continue to do.”

11         • Mike Wilson, author of “The Difference Between God and Larry Ellison: God

12              Doesn’t Think He’s Larry Ellison” stated, “Oracle is Larry Ellison, and Larry

13              Ellison is Oracle.”

14         • Marc Benioff, CEO of Salesforce.com, who worked at Oracle and got funding

15              for his company from Ellison stated, “There always has been & always will be,

16              one CEO at Oracle. ‘All [software] & [hardware] engineering functions will

17              continue to report to @larryellison.’”

18         218.    Further, as discussed below, each director or officer has received

19 significant compensation while serving as a fiduciary of Oracle.        Given Defendant

20 Ellison’s prominent role in retaining the employ of these individuals, as well as their

21 material ties to Ellison, Defendant Catz, and the Non‐Party Directors below, are

22 incapable of assessing demand as to the claims alleged herein.

23         C.      A Majority of the Director Defendants Knowingly Endorsed and
                   Approved Ellison’s Baseless Lawsuit With HP, Which Merely
24                 Represented a Personal Vendetta Against HP by Ellison, Who Was Mad
                   That HP Had Fired His Close Personal Friend Hurd
25
           219.    The Director Defendants also knowingly allowed Ellison to pursue his
26
     personal vendetta against Hewlett‐Packard for firing his close personal friend Mark
27
     Hurd. There was no business purpose for Ellison engaging in this conduct, and the
28
                                                  80
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 84 of 106




 1 Director Defendants knew it and knew Ellison was risking massive damages to the

 2 Company by pursuing his personal vendetta, yet still fully cooperated with Ellison in the

 3 baseless dispute and lawsuit with HP. Demand is futile as to the Director Defendants

 4 for this conduct which has resulted in a $3 billion judgment against Oracle that the

 5 Company admits may be material from a financial point of view to the Company, yet for

 6 which the Company continues to refuse to take a reserve on its balance sheet.

 7         220.   The lawsuit with HP has been ongoing since June 15, 2011, and remains

 8 ongoing in the court of appeal. All Director Defendants have served on the Board

 9 during at least part of this time period. As the Company admits in its most recent Form

10 10‐K filed on June 22, 2020:

11
           The case proceeded to a jury trial in May 2016. On June 30, 2016, the jury
12         returned a verdict in favor of HP on its claims for breach of contract and
           breach of the implied covenant of good faith and fair dealing and against
13         Oracle on its cross‐claims. The jury awarded HP $3.0 billion in damages.
           Under the court’s rulings, HP is entitled to post‐judgment interest, but not
14         pre‐judgment interest, on this award.
           After the trial court denied Oracle’s motion for a new trial, Oracle filed a
15         notice of appeal on January 17, 2017. On February 2, 2017, HP filed a notice
           of appeal of the trial court’s denial of pre‐judgment interest.
16
           Oracle has posted a mandated surety bond with the trial court for the
17         amounts owing. No amounts have been paid or recorded to our results of
           operations. We continue to believe that we have meritorious defenses
18         against HP’s claims, and we intend to present these defenses to the
           appellate court. Oracle filed its opening brief on March 7, 2019. Briefing on
19         the appeal was completed November 1, 2019, and the appellate court has
           not scheduled a date for oral argument. We cannot currently estimate a
20         reasonably possible range of loss for this action due to the complexities and
           uncertainty surrounding the appeal process and the nature of the claims.
21         Litigation is inherently unpredictable, and the outcome of the appeal
           process related to this action is uncertain. It is possible that the resolution
22         of this action could have a material impact on our future cash flows and
           results of operations.
23
           D.     A Majority of Directors Have Material Ties to Ellison Rendering Them
24                Incapable of Assessing Demand Against the Officer Defendants

25                1.     Defendant Catz
           221.   Defendant Catz is beholden to Ellison and incapable of objectively
26

27 evaluating matters concerning Ellison. Catz is not independent because she is a highly

28
                                                 81
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 85 of 106




 1 compensated senior officer in a company controlled by Ellison. Catz has held numerous

 2 executive positions at Oracle since joining the Company in 1999. Catz has been Oracle’s

 3 CEO since September 2014. She served as the Company’s President from January 2004

 4 to September 2014 and as CFO most recently from April 2011 until September 2014.

 5 Previously, she served as CFO from November 2005 until September 2005 and as interim

 6 CFO from April 2005 to July 2005. Since 2007, Catz has received roughly $514 million in

 7 compensation from Oracle. Due to her position as CEO, and her massive pay packages,

 8 the Company admits that Catz is not independent.

 9         222.   Catz is also a close aide to Ellison who has been described in the media by

10 CNNMoney and Fortune as Ellison’s “secretive but effective right hand,” “Ellison’s

11 ultra‐effective consigliere,” and “Ellison’s Ms. Inside.” According to the Mercury News,

12 “[a]t one point, Ellison and Catz dated, according to two biographies of Ellison and

13 interviews with former Oracle employees. They remained friends over the next decade.”

14 Matthew Symonds wrote in his Ellison biography that Catz has “a degree of loyalty to

15 her boss that transcended any personal agenda of her own.” Ellison himself has stated

16 that he and Catz “share a high‐bandwidth communications link,” that they “finish each

17 other’s sentences” and that he relies on her as his “chief confidante and counselor.” As

18 explained in the Symonds’ biography, Catz has said that, “I came in [to Oracle] with

19 absolutely no agenda other than to help Larry. That actually makes my job incredibly

20 easy. If Larry wants something done, now it happens because I’m going to check that it

21 has.”

22         223.   Catz’s power and status within Oracle derive from her close personal

23 relationship and overwhelming loyalty to Ellison. In August 2006, Henley was quoted

24 in Forbes as saying that, “[Catz’s] power isn’t that she has a lot of people working for

25 her; she doesn’t. Her power is that she’s on the same wavelength as Larry.” Catz herself

26 appears to agree with this assessment. She is quoted in the Symonds’ biography as

27 stating, “I’m not interested in building power and I don’t have any individual power

28
                                               82
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 86 of 106




 1 here. People will send me things for my approval, and my response will always be

 2 okay, if it’s within the scope of a decision I already know Larry has approved. I say that

 3 as a reminder that I don’t have any power of my own.”

 4         224.   Although this statement was made while Catz was Co‐President under

 5 then‐CEO Ellison, Ellison still holds the reins at Oracle in his CTO role.

 6                2.     Director Henley
 7         225.   Director Henley is not independent of Defendant Ellison, and by extension

 8 Defendant Catz, due to his long‐standing ties to Oracle as the Company’s former CFO

 9 and Chairman. For ten years, from 2004 to 2014, Henley served as Executive Chairman

10 at Oracle, and Oracle’s Proxy Statement at the time stated that Henley was not an

11 independent director.     When Ellison stepped down from CEO to assume the CTO

12 position in 2014, Ellison assumed the Chairman position and Henley was demoted to

13 Vice Chairman of Oracle. While Oracle no longer publishes Henley’s compensation or

14 outstanding unvested stock options, as recently as fiscal year 2011, Henley received

15 approximately $4.15 million in compensation and $11.333 million in stock option

16 awards. The Company admits in its public filings that Henley is not independent.

17                3.     Director James
18         226.   Director James is not independent of Defendant Ellison, and by extension

19 Defendant Catz, due to her receipt of substantial compensation from Oracle. James has

20 received and will continue to receive substantial compensation as a director of Oracle.

21 Since 2016, Director James has received over $1.6 million in cash and stock awards — a

22 material amount to any individual, especially when that person expects to receive about

23 a half of a million dollars per year in subsequent years. As a member of one of the

24 highest compensated board of directors in the United States, Director James expects to

25 receive roughly half of a million dollars or more per year as a director.

26         227.   James is an Operating Executive at the Carlyle Group.         In that capacity,

27 she serves on the boards of Veritas Holdings Ltd. and ION Investment Group Limited,

28
                                                83
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 87 of 106




 1 two Carlyle portfolio companies. Veritas specializes in information management, and

 2 Oracle is an important Veritas partner. Indeed, in a 2017 interview, Veritas’s CTO

 3 discussed “the ‘very long future that the two companies have together working on the

 4 problem of information management.’” ION, a software conglomerate, has a business

 5 segment that is “a Gold level member of the Oracle Partner Network.” Catz publicly

 6 described James as a close friend at Oracle’s 2014 OpenWorld conference.

 7         228.   Until 2016, James served as Intel’s President. Since then, she has publicly

 8 stated that she is trying to become the CEO of another large technology company. In a

 9 talk at Stanford, James described her approach to dealing with boards of directors:

10 “When you’re CEO, it’s all about the board. If you have a dysfunctional board and a

11 board that isn’t supportive or that has [its] own internal dynamic and politics, life’s too

12 short for that.” In that same talk, James also said that “people do what they think the

13 CEO wants, even if they know it’s wrong. And that’s a very dangerous phenomenon.”

14 Moreover, in October 2017, the Oracle Board determined that James was no longer

15 independent under the New York Stock Exchange’s listing standards. The reason: James

16 had been appointed CEO of Ampere Computing LLC, a joint venture between Oracle,

17 Carlyle, and MACOM Technology Solutions Holdings, Inc., in which Oracle made a $46

18 million investment towards in October 2017.

19                4.     Director Seligman
20         229.   Director Seligman is not independent of Defendant Ellison, and by

21 extension Defendant Catz, due to her substantial compensation from Oracle and close

22 personal ties to Defendant Ellison. Seligman has received and will continue to receive

23 substantial compensation as a director of Oracle. Since 2006, Director Seligman has

24 received over $5.3 million in cash and stock awards — a material amount to any

25 individual, especially when that person expects to receive about a half of a million

26 dollars per year in subsequent years. As a member of one of the highest compensated

27 board of directors in the United States, Director Seligman expects to receive roughly half

28
                                                84
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 88 of 106




 1 of a million dollars or more per year as a director.

 2         230.   Seligman also has ties to Ellison, which render her unable to independently

 3 evaluate matters concerning Ellison. Seligman and her husband, Ernest von Simson

 4 (“von Simson”), co‐founded the Research Board, a private sector think tank and forum,

 5 serving top Chief Information Officers of over 100 of the largest firms in North America

 6 and Europe, and Ostriker von Simson, a consultancy that works with large global

 7 enterprises to advise them on choosing and deploying technologies and software, which

 8 gave them an insider look at the IT industry.          Ellison is one of the credited guest

 9 speakers to have spoken before both the Research Board and the CIO Strategy Exchange

10 (which is chaired by Ostriker von Simson). Through their co‐founded entities, Seligman

11 and von Simson came to know and admire the leadership “giants” of the IT sector,

12 including Ellison. In von Simson’s book, “The Limits of Strategy: Lessons in Leadership from

13 the Computer Industry,” von Simson deems Ellison one of the “Star Walkers,” along with

14 Michael Dell, Steve Jobs, Scott McNealy and Bill Gates, all of whom are central to the

15 book’s narrative.

16         231.   Additionally, in 2010, Seligman’s husband published a book that provides

17 the following description of his first interaction with Ellison after Research Board was

18 sold: “At the end [of an Ellison presentation], he spotted me and flashed a huge grin.

19 Walking me, arm around my shoulder, to the side of the stage and away from his

20 Gartner hosts, he said, ‘I hope you really made them pay for the RB.’ I was touched.”

21 Ellison ended up writing a blurb for the book. That book mentions that Seligman and

22 her husband have known Ellison since the late 1980s and have had “numerous

23 interactions over the subsequent years, including lunch at Ellison’s Silicon Valley estate.”

24         232.   Further, Seligman owns two condos on the 140‐square‐mile island of Lanai

25 in Hawaii, which Ellison acquired in 2012 for $300 million. As a result of Ellison’s

26 purchase of Lanai, Ellison owns nearly everything on the island, including many of the

27 commercial buildings, homes, and apartments, the Four Seasons hotels and golf courses,

28
                                                85
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 89 of 106




 1 the water company and utilities, half the roads, one of the two grocery stores, the

 2 community center and pool, the movie theater and some 88,000 acres of land (2% of the

 3 island is owned by the government or by longtime Lanai families). According to The

 4 New York Times, Ellison formed Pulama Lanai to run the operations of the island and

 5 which employs a majority of the adults on the island. Pulama Lanai has been reported

 6 to be a vast and mostly uncommunicative force. At the time of Ellison’s Lanai purchase

 7 Seligman’s husband, Ernest von Simson, was the long‐time President of their condo

 8 association (Ernest von Simson remains Secretary and Treasurer of the condo

 9 association). Seligman’s condos are located 1.1 miles (driving distance) from the Four

10 Seasons Resort Lanai and overlook one of the golf courses. With ownership of these

11 residences comes the eligibility to become a member of the Island Club which provides

12 access to all Four Seasons’ facilities and golf courses for half price membership.

13         233.   Seligman and her husband are also one of four couples making up the

14 “Champion” donors category (the highest donor circle for individual donors) to the

15 TriLanai, which offers races on the Hawaiian Island of Lanai and is sponsored in part by

16 Ellison‐owned Pulama Lanai (that runs the operations of the island). Tri‐Lanai also lists

17 Ellison‐owned hotels, the Four Seasons Resort Lanai and Hotel Lanai, as recommended

18 accommodations.       The other two members of the condo association Board where

19 Seligman lives are also sponsors of the TriLanai.

20                5.     Director Conrades
21         234.   Director Conrades is not independent of Defendant Ellison due to his long‐

22 standing position as a director of Oracle and his prior involvement in approving

23 conflicted transactions between Oracle and Ellison. Director Conrades has received

24 substantial and will continue to receive compensation as a director of Oracle. Since 2008,

25 Director Conrades has received over $4.8 million in cash and stock awards — a material

26 amount to any individual, especially when that person expects to receive about a half of

27 a million dollars per year in subsequent years. As a member of one of the highest

28
                                                86
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 90 of 106




 1 compensated board of directors in the United States, Director Conrades expects to

 2 receive roughly half of a million dollars or more per year as a director.

 3         235.   Conrades has held multiple high‐level positions at Akamai Technologies

 4 Inc., and Oracle and Akamai have “made substantial purchases from each other.” While

 5 Conrades was Executive Chairman of Akamai Technologies, Inc. (“Akamai”), Akamai

 6 received over a million dollars from transactions between Akamai and Oracle.

 7         236.   Conrades is also a major investor in and director of MyTaskIt, a software

 8 startup. MyTaskIt’s Chief Technology Officer is Michael Russo, a Senior Director of

 9 Development at Oracle.         Russo needs Oracle management’s approval to continue

10 working at MyTaskIt.

11         237.   Further, Conrades is Partner Emeritus at Polaris Venture Partners and

12 Managing Partner at Longfellow Venture Partners; both are venture capital firms

13 focused on areas in which Oracle is an active acquirer. Polaris and Longfellow have

14 portfolio companies that rely on Oracle technology or are managed by former Oracle

15 executives.

16                6.     Director Berg
17         238.   Director Berg is not independent of Defendant Ellison, and by extension

18 Defendant Catz, due to his long‐standing position as a director of Oracle and his prior

19 material connection to Ellison and his family throughout his professional career.

20         239.   Director Berg has received and will continue to receive substantial

21 compensation as a director of Oracle. Since 2009, Director Berg has received over $6.3

22 million in cash and stock awards — a material amount to any individual, especially

23 when that person expects to receive about a half of a million dollars per year in

24 subsequent years. As a member of one of the highest compensated board of directors in

25 the United States, Director Berg expects to receive roughly half of a million dollars or

26 more per year as a director.

27         240.   Berg has also been an agent in the entertainment industry for more than 35

28
                                                87
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 91 of 106




 1 years.     Berg has served as chairman of Northside Services, LLC, a media and

 2 entertainment advisory firm, since May 2015. He was chairman of Resolution, a talent

 3 and literary agency he founded, from 2013 until 2015. Between 1985 and 2012, Berg was

 4 the chairman and CEO of International Creative Management, Inc. (“ICM”), a talent

 5 agency for the entertainment industry.

 6          241.   According to the Los Angeles Times, ICM represented David Ellison, Larry

 7 Ellison’s son, in his initial interest in an acting career.     When David Ellison was

 8 approached about financing “Flyboys,” “[David] Ellison approached his father [Larry

 9 Ellison] and, with the help of Jeffrey Berg at International Creative Management,

10 eventually fashioned a deal,” which accounted for ‘less than 30%’ of the $60 million in

11 production costs.” ICM also acted as the U.S. sales agent for “Flyboys,” and Berg

12 himself organized the party for “Flyboys,” held on Larry’s Ellison’s yacht at the time, the

13 Rising Sun.

14          242.   Despite a lengthy career as an agent, Berg was essentially ousted from ICM

15 in 2012 after a bitter power struggle with ICM founding partner Chris Silbermann,

16 started his own entertainment agency Resolution in 2013, which shuttered within 18

17 months, and now runs a small agency Northside Services, LLC. According to company

18 information database buzzfile.com, Northside Services, LLC is currently estimated to

19 have 4 employees and annual revenues of $211,032, making his Oracle compensation

20 material based on publicly available compensation information for other business

21 ventures.

22                 7.    Director Boskin
23          243.   Director Boskin is not independent of Defendant Ellison, and by extension

24 Defendant Catz, due to his lucrative compensation as a director and Ellison’s ties to his

25 employer, Stanford University.

26          244.   Director Boskin has received and will continue to receive substantial

27 compensation as a director of Oracle. Since 2009, Director Boskin has received over $9.4

28
                                                88
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 92 of 106




 1 million in cash and stock awards – a material amount to any individual, especially when

 2 that person expects to receive about a half of a million dollars per year in subsequent

 3 years. As a member of one of the highest compensated board of directors in the United

 4 States, Director Boskin expects to receive roughly half of a million dollars or more per

 5 year as a director.

 6         245.   Boskin is the Tully M. Friedman Professor of Economics and Hoover

 7 Institution Senior Fellow at Stanford University, where he has been on the faculty since

 8 1971. Stanford University has close ties to Ellison and Oracle:

 9         • Ellison’s The Lawrence Ellison Foundation has made nearly $3 million in

10            donations to Stanford in the past 3 years.

11         • Oracle has made donations to Stanford each year for at least the past 10

12            consecutive years, and in fiscal year 2016 alone has donated between $19 and

13            $30 million to Stanford.

14         • According to Oracle’s Annual Proxy Statement, for at least the past 10 years,

15            Stanford has received various donations from Board members, and Board

16            Members (in addition to Boskin and Garcia‐Molina) have served and continue

17            to serve on advisory or oversight boards or are otherwise employed part‐time

18            by Stanford University.

19         • Oracle is Stanford University’s Strategic Partner.

20         • Oracle is a founding member of the Stanford Medicine Corporate Partners

21            program, which supports the development of the new Stanford Hospital,

22            pursuant to which Oracle has granted Stanford $25 million over 10 years.

23         246.   Ellison and Oracle maintain close ties to Stanford University that prevent

24 Boskin from independently evaluating matters concerning Ellison.        For example, as

25 recounted by the Delaware Court of Chancery in connection with prior derivative

26 litigation regarding Oracle, the Ellison Medical Foundation (now re‐named The

27 Lawrence Ellison Foundation) has made approximately $10 million in grants to Stanford.

28
                                                89
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 93 of 106




 1 The directors with ties to Stanford University may believe that their continued

 2 employment there or service on boards and committees result in part from such

 3 donations to Stanford and thus, those directors may not be able to act independently

 4 from (or adversely to) Oracle (and Ellison).

 5         247.   Additionally, Boskin, is a Senior Fellow and Steering Committee member

 6 of the Stanford Institute for Economic Policy Research (“SIEPR”), to which Oracle has

 7 consistently made yearly donations of between $5,000 and $20,000.

 8         248.   In addition to his professional ties through Stanford and the SIEPR, Boskin

 9 is also a personal friend of Ellison. Boskin made a $500,000 donation to the UC Davis

10 Health System, the hospital that repaired Ellison’s shattered elbow after a 1992 high‐

11 speed bicycle crash and where Ellison established the Lawrence J. Ellison Ambulatory

12 Care Center. When Boskin was injured in a 1999 car accident, a media report described

13 Ellison as a “constant visitor,” bringing sushi to Boskin’s hospital room.

14                8.     Director Chizen
15         249.   Director Chizen is not independent of Defendant Ellison, and by extension

16 Defendant Catz, due to his lucrative compensation as a director and his ties to Stanford

17 University.

18         250.   Director Chizen has received and will continue to receive substantial

19 compensation as a director of Oracle. Since 2009, Director Chizen has received over $7.1

20 million in cash and stock awards — a material amount to any individual, especially

21 when that person expects to receive about a half of a million dollars per year in

22 subsequent years. As a member of one of the highest compensated board of directors in

23 the United States, Director Chizen expects to receive roughly half of a million dollars or

24 more per year as a director.

25         251.    Chizen has ties to Stanford, which render him further non‐independent.

26 Chizen was featured as a speaker in a Stanford course offered on Cloud computing (as a

27 collaboration between The Stanford Center for Professional and the Stanford Computer

28
                                                  90
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 94 of 106




 1 Science Department), which was taught by former Oracle On Demand president

 2 Timothy Chou (whose bio lists him as having been a leader in bringing enterprises to the

 3 cloud since 1999, when he returned to Oracle to work for Ellison). The Chizen Family

 4 Foundation, of which Chizen is President and a Director, has donated to Stanford

 5 Hospital in at least 2013 and 2014.

 6                9.     Director Garcia‐Molina
 7         252.   Director Garcia‐Molina is not independent of Defendant Ellison, and by

 8 extension Defendant Catz, due to his lucrative compensation as a director and Ellison’s

 9 ties to his employer, Stanford University.

10         253.   Director Garcia‐Molina has received and will continue to receive

11 substantial compensation as a director of Oracle. Since 2005, Director Garcia‐Molina has

12 received over $5.3 million in cash and stock awards — a material amount to any

13 individual, especially when that person expects to receive about a half of a million

14 dollars per year in subsequent years. As a member of one of the highest compensated

15 board of directors in the United States, Director Garcia‐Molina expects to receive

16 roughly half of a million dollars or more per year as a director.

17         254.   Garcia‐Molina has been the Leonard Bosack and Sandra Lerner Professor

18 in the departments of Computer Science and Electrical Engineering at Stanford

19 University since 1995 and served as chairman of the department of Computer Science

20 from 2001 to 2004. He has been a professor at Stanford University since 1992. From 1994

21 until 1997 he was the director of the Computer Systems Laboratory at Stanford

22 University.

23         255.   Garcia‐Molina is employed at Stanford University, which has close ties to

24 Ellison and Oracle as cited above.

25                10.    Director Panetta
26         256.   Director Panetta is not independent of Defendant Ellison, and by extension

27 Defendant Catz, due to his lucrative compensation as a director and his close ties to

28
                                                91
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 95 of 106




 1 Ellison and his family.

 2         257.   Director Panetta has received and will continue to receive substantial

 3 compensation as a director of Oracle. As a member of one of the highest compensated

 4 board of directors in the United States, Director Panetta expects to receive roughly half

 5 of a million dollars or more per year as a director. Since 2015, Director Panetta has

 6 received over $2 million in cash and other stock awards — a material amount to any

 7 individual, especially when that person expects to receive about a half of a million

 8 dollars per year in subsequent years.

 9         258.   Panetta also has ties to Ellison and Ellison’s daughter, Margaret Elizabeth

10 Ellison (“Megan Ellison”), which prevents Panetta from acting independently of Ellison.

11 Panetta played an important role in the development of the Megan Ellison‐funded film,

12 “Zero Dark Thirty,” which chronicles the hunt for and ultimate Navy SEAL raid leading

13 to the death of Osama bin Laden. Prior to Osama bin Laden’s death, Megan Ellison had

14 signed on to provide all the financing on a movie directed by Kathryn Bigelow

15 (“Bigelow”) and produced by Mark Boal (“Boal”) about an unsuccessful mission to kill

16 Osama bin Laden. Before filming began and the script was still in development, it was

17 announced that Osama bin Laden had been killed. According to declassified internal

18 CIA documents obtained by Vice News pursuant to a Freedom of Information Act

19 request, only days after the news broke, Boal was in contact with Panetta (who was the

20 Director of the CIA from 2009 to 2011), and Panetta personally offered to help Boal (who

21 was writing the screenplay) with unprecedented access to CIA information and

22 remained in close contact throughout the filmmaking process.

23         259.   Additionally, according to a draft of a Pentagon inspector general’s report:

24 “Leon Panetta was fully cooperating with the movie project and that several CIA staff

25 used White House approved talking points to talk to Mr. Boal about the intelligence that

26 led to UBL’s [Usama bin Laden’s] location.” Draft Report of the Inspector General

27 United    States   Department    of   Defense     at   4   (available   at   http://pogoarchives.

28
                                                92
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 96 of 106




 1 org/m/go/ig/dod‐ig‐fouo‐draft‐report.pdf (last visited June 21, 2020)). The draft report

 2 also stated that “Panetta wants the Department to cooperate fully with the makers of the

 3 UBL film.” Id. at 7. Megan Ellison not only provided the financing for “Zero Dark

 4 Thirty,” but was also heavily involved in its pre‐ and post‐production: she consulted

 5 regularly with Bigelow and Boal during development; she was instrumental in the

 6 dogged pursuit of casting the film’s lead actress, Jessica Chastain (who ultimately won

 7 an Oscar for her role); she was on set on location during filming; and she became close

 8 with the film’s actors. Megan Ellison (through her company Annapurna Productions)

 9 covered the entire approximately $45 million budget for “Zero Dark Thirty.” While

10 several U.S. senators, including Senator Dianne Feinstein (D‐CA) and then Senators John

11 McCain (R‐AZ), Mark Udall (D‐CO), and Carl Levin (D‐MI), openly criticized the movie

12 (Senator Feinstein was so “incensed” she walked out of an advance screening after only

13 15‐20 minutes), Panetta came to its defense. During an interview, Panetta, who was

14 portrayed by James Gandolfini in the movie, stated, “It’s a movie. And it’s a good

15 movie.” Panetta continued “I think people ought to make their own judgments. There

16 are parts of it that give you a good sense of how the intelligence operations do work.

17 But I also think people in the end have to understand that it isn’t a documentary, it’s a

18 movie.”

19         260.   Given these standing ties to Ellison alleged herein, Panetta was unable to

20 independently consider the claims asserted herein or otherwise consider matters

21 pertaining to Ellison or his handpicked executives.

22 X.      CAUSES OF ACTION
                                          COUNT I
23
                                   Breach of Fiduciary Duty
24                     Against All Individual Defendants and Does 1–30
25         261.   Plaintiff incorporates by reference and realleges each and every allegation
26 contained above, as though fully set forth herein.

27         262.   The Individual Defendants and Does 1–30 owed and owe the Company
28
                                               93
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 97 of 106




 1 fiduciary obligations.       By reason of their fiduciary relationships, the Individual

 2 Defendants owed and owe the Company the highest obligation of good faith, fair

 3 dealing, loyalty, and due care.

 4          263.   The Individual Defendants and Does 1–30, and each of them, as a result of

 5 the facts alleged herein, violated and breached their fiduciary duties of candor, good

 6 faith, and loyalty.

 7          264.   As a direct and proximate result of the Individual Defendants’ and Does 1–

 8 30’s breaches of their fiduciary obligations, the Company has sustained significant

 9 damages, as alleged herein. As a result of the misconduct alleged herein, defendants are

10 liable to the Company.

11                                          COUNT II
12                        Aiding and Abetting Breach of Fiduciary Duty
                         Against All Individual Defendants and Does 1–30
13
            265.   Plaintiff incorporates by reference and re‐alleges each of the preceding
14
     paragraphs as if fully set forth herein.
15
            266.   Each of the Individual Defendants aided and abetted the other Individual
16
     Defendants in breaching their fiduciary duties owed to the Company.
17
            267.   The Individual Defendants owed the Company certain fiduciary duties as
18
     fully set out herein. By committing the acts alleged herein, the Individual Defendants
19
     breached their fiduciary duties owed to the Company.
20
            268.   Each of the Individual Defendants colluded in or aided and abetted the
21
     other Individual Defendants’ breaches of fiduciary duties, and actively and knowingly
22
     participated in the other Individual Defendants’ breaches of fiduciary duties. Each of
23
     the Individual Defendants knew about or recklessly disregarded the other Individual
24
     Defendants’ breaches of fiduciary duty, which were and are continuing, as set forth in
25
     particularity herein.
26
            269.   The Company was injured as a direct and proximate result of the
27
     aforementioned acts.
28
                                                94
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 98 of 106




                                             COUNT III
 1
                                          Abuse of Control
 2                               Against Defendants Ellison and Catz
 3         270.   Plaintiff incorporates by reference and realleges each and every allegation
 4 contained above, as though fully set forth herein.

 5         271.   By virtue of their positions and financial holdings at Oracle, defendants
 6 Ellison and Catz exercised control over Oracle and its operations, and owed duties as

 7 controlling persons to Oracle not to use their positions of control for their own personal

 8 interests and contrary to Oracle’s interests.

 9         272.   Defendants’ conduct alleged herein constitutes an abuse of their ability to
10 control and influence the Company, for which they are legally responsible.

11         273.   As a result of defendants’ abuse of control, the Company has sustained and
12 will continue to sustain damages and injuries for which it has no adequate remedy at

13 law.

14         274.   Because the acts of defendants named herein, and each of them, were done
15 maliciously, oppressively, and with intent to defraud, Plaintiff on behalf of the Company

16 is entitled to punitive and exemplary damages in an amount to be shown according to

17 proof at the time of trial.
                                              COUNT IV
18
                                          Unjust Enrichment
19                         Against All Individual Defendants and Does 1–30
20         275.   Plaintiff incorporates by reference and realleges each and every allegation
21 contained above as though fully set forth herein.

22         276.   By their wrongful acts and omissions, the Individual Defendants were
23 unjustly enriched at the expense of, and to the detriment of, the Company.

24         277.   During the Relevant Period, the Individual Defendants either received
25 annual stipends, bonuses, stock options, or similar compensation from the Company

26 that was tied to the financial performance of the Company or received compensation

27 that was unjust in light of the Individual Defendants’ bad faith conduct.

28
                                                   95
     SHAREHOLDER DERIVATIVE COMPLAINT
            Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 99 of 106




 1          278.   Plaintiff, as shareholder and representative of the Company, seeks

 2 restitution from the Individual Defendants and seeks an order from this Court

 3 disgorging all profits, benefits, and other compensation, including any performance‐

 4 based compensation, obtained by the Individual Defendants due to their wrongful

 5 conduct and breach of their fiduciary duties.

 6          279.   Plaintiff, on behalf of the Company, has no adequate remedy at law.

 7                                          COUNT V
 8              Violation of Section 14(a) of the Exchange Act and SEC Rule 14a‐9
                               Against All Individual Defendants
 9
            280.   Plaintiff incorporates by reference and re‐alleges each allegation contained
10
     above, as though fully set forth herein, except to the extent those allegations plead
11
     knowing or reckless conduct by Defendants. This claim is based solely on negligence,
12
     not on any allegation of reckless or knowing conduct by or on behalf of Defendants.
13
     Plaintiff specifically disclaims any allegations of, reliance upon any allegation of, or
14
     reference to any allegation of fraud, scienter, or recklessness with regard to this claim.
15
            281.   SEC Rule 14a‐9 (17 C.F.R. § 240.14a‐9), promulgated under Section 14(a) of
16
     the Exchange Act, provides:
17
                   No solicitation subject to this regulation shall be made by means of
18          any proxy statement form of proxy, notice of meeting or other
            communication, written or oral, containing any statement which, at the
19          time and in the light of the circumstances under which it is made, is false
            or misleading with respect to any material fact, or which omits to state any
20          material fact necessary in order to make the statements therein not false or
            misleading or necessary to correct any statement in any earlier
21          communication with respect to the solicitation of a proxy for the same
            meeting or subject matter which has become false or misleading.
22

23          282.   Defendants negligently issued, caused to be issued, and participated in the

24 issuance of materially misleading written statements to stockholders that were contained

25 in the 2018 & 2019 Proxy Statements. The 2018 & 2019 Proxy Statements contained

26 proposals to the Company’s stockholders urging them to reelect the members of the

27 Board, approve executive pay packages, and vote against stockholder proposals for the

28
                                                  96
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 100 of 106




 1 Company to adopt a Pay Equity Report and to appoint an independent Chairman. The

 2 2018 & 2019 Proxy, however, misstated or failed to disclose the following information,

 3 among others:

 4               (a)     the deficiencies in the Company’s internal and disclosure controls

 5        that were known to the Board when the 2019 Proxy was filed;

 6               (b)     the fact that the Company was not “committed to diversity and

 7        inclusion in our workforce,” and was in fact discriminating against Black and

 8        minority candidates with respect to hiring, promotion, and pay, and that the

 9        Company’s conduct constituted illegal busines practices prohibited by federal

10        and state law;

11               (c)     that it was not true that “Oracle promotes equality through our

12        hiring, pay and promotions processes”;

13               (d)     Defendants did not believe, and it was not true, that “Relatively few

14        global companies have publicized their internal pay data and it does not appear

15        to have had any additional beneficial effect.       We believe the creation and

16        publication of a pay equity report as requested by this proposal would be costly

17        and time‐consuming and, in light of our long‐standing efforts in this area, would

18        not lead to meaningful gains in support of workforce diversity and gender pay

19        equity”; and

20               (e)     the Defendants did not believe, and it was not true, that “our lead

21        independent director role, as well as our other corporate governance practices,

22        already provide the independent leadership and management oversight

23        requested by this proposal [to require an independent Chairman].”

24        283.   The Defendants knew of, but failed to disclose, fraudulent business

25 practices at Oracle that put the Company at material risk — namely, discriminatory

26 hiring and compensation practices. Had this information been disclosed, shareholders

27 would not have voted to reelect Board members, approve executive compensation

28
                                                97
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 101 of 106




 1 packages, and reject an independent board chairman.

 2          284.   By reasons of the conduct alleged herein, Defendants violated Section 14(a)

 3 of the Exchange Act and SEC Rule 14a‐9. As a direct and proximate result of Defendantsʹ

 4 wrongful conduct, the Company misled or deceived its stockholders by making

 5 misleading statements that were an essential link in stockholders heeding the

 6 Companyʹs recommendation to reelect the current Board and vote against stockholder

 7 proposals for the Company to adopt a policy to require the Company to prepare and

 8 publish a Pay Equity Report and a policy to require an independent Chairman of the

 9 Board.

10          285.   Plaintiff, on behalf of the Company, seeks injunctive and equitable relief

11 because the conduct of the Individual Defendants interfered with Plaintiffʹs voting rights

12 and choices at the 2019 annual meeting. Plaintiff does not seek any monetary damages

13 for the proxy law violations.

14          286.   This action was timely commenced within three years of the date of the

15 2018 Proxy and within one year from the time Plaintiff discovered or reasonably could

16 have discovered the facts on which this claim is based.

17 XI.      PRAYER FOR RELIEF
18          WHEREFORE, Plaintiff, on behalf of the Company, requests judgment and relief

19 as follows:

20          A.     Against all of the Defendants, jointly and severally, and in favor of the

21 Company for the amount of damages sustained by the Company along with pre‐ and

22 post‐judgment interest as allowed by law resulting from Defendants’ breaches of

23 fiduciary duty, abuse of control, gross mismanagement, and violation of the federal

24 proxy laws;

25          B.     Directing the Company to take all necessary actions to reform and

26 improve its corporate governance and internal procedures to comply with applicable

27 laws and to protect the Company and its shareholders from a repeat of the damaging

28
                                                 98
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 102 of 106




 1 events described herein, including, but not limited to, putting forward for shareholder

 2 vote, resolutions for amendments to the Company’s By‐Laws or Articles of

 3 Incorporation and taking such other action as may be necessary to place before

 4 shareholders for a vote of the following Corporate Governance Policies:

 5                (1)    a proposal to require at least three current Directors to resign from

 6         the Board and setting forth a resolution to replace such Directors with two Black

 7         persons and one other minority;

 8                (2)    a proposal to replace Larry Ellison as Chairman with a non‐

 9         executive director who is independent;

10                (3)    all Director Defendants named in this suit should return all their

11         2020 compensation received from Oracle (including any stock grants), and donate

12         the money to an acceptable charity or organization whose efforts include the

13         advancement of Black people and minorities in corporate America;

14                (4)    publication    of   an   annual   Diversity   Report   that   contains

15         particularized information and the hiring, advancement, promotion, and pay

16         equity of all minorities at Oracle;

17                (5)    creation of a $700 million fund to hire Black and minority

18         employees, promote them to more management positions at the Company,

19         establish and maintain a mentorship program at Oracle for Black and minority

20         employees that is committed to providing the skills and mentorship necessary to

21         succeed in corporate America;

22                (6)    requirement of annual training of Oracle’s entire Board and all

23         Section 16 executive officers, which training should at a minimum focus on

24         diversity, affirmative action, anti‐discrimination and anti‐harassment, and other

25         relevant topics;

26                (7)    immediately setting specific goals with respect to the number of

27         Black and minority candidates to hire at the Company over the next five years,

28
                                                  99
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 103 of 106




 1        and Oracle should adopt a revised executive compensation program that makes

 2        30% of executives’ compensation tied to the achievement of the diversity goals;

 3              (8)    replacement of Ernst & Young as its auditor. Oracle is one of E&Y’s

 4        largest customers, and E&Y has served as Oracle’s auditor since 2002, giving rise

 5        to a cozy and clubby relationship between E&Y and Oracle which is not

 6        conducive to effective auditing.      The Company’s compliance with its stated

 7        policies concerning the alleged commitment to diversity has been abysmal to the

 8        point of being basically non‐existent. The very purpose of an auditor is to assess

 9        the Company’s internal controls and determining if they are functioning

10        effectively. Rather than doing so, Ernst & Young has wrongfully and consistently

11        given Oracle’s internal controls a clean bill of health and has failed to point out

12        the obvious – that Oracle lacks an effective system of internal controls to ensure

13        that the Company is not discriminating against minorities and is complying with

14        its stated goals and initiatives regarding the promotion of diversity and the

15        avoidance of discrimination and harassment;

16              (8)    a proposal to strengthen the Board’s supervision of operations and

17        develop and implement procedures for greater non‐controlling shareholder input

18        into the policies and guidelines of the Board;

19              (9)    a proposal to strengthen Oracle’s oversight of its procedures

20        regarding the termination of employees, executives, and board members accused

21        of discrimination;

22              (10)   a       proposal   to   strengthen   internal   controls   concerning

23        discrimination;

24              (11)   a proposal to eliminate the use of Non‐Disclosure Agreements at the

25        Company so that current and former employees can report any and all instances

26        of suspected discrimination without threat of legal action; and

27              (12)   a proposal to eliminate the use of mandatory arbitration for

28
                                               100
     SHAREHOLDER DERIVATIVE COMPLAINT
           Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 104 of 106




 1          employee disputes and claims of wrongful termination and discrimination.

 2          C.     Extraordinary equitable and/or injunctive relief as permitted by law,

 3 equity, and state statutory provisions sued hereunder, including attaching,

 4 impounding, imposing a constructive trust on, or otherwise restricting the proceeds of

 5 Defendants’ trading activities or their other assets so as to assure that Plaintiff on behalf

 6 of Oracle has an effective remedy;

 7          D.     Awarding to Oracle restitution from Defendants, and each of them, and

 8 ordering disgorgement of all profits, benefits, and other compensation obtained by

 9 Defendants;

10          E.     Awarding punitive damages at the maximum amount permitted by law;

11          F.     Awarding to Plaintiff the costs and disbursements of the action, including

12 reasonable attorneys’ fees, accountants’ fees, experts’ fees, costs, and expenses; and

13          G.     Granting such other and further relief as the Court deems just and proper.

14                                 DEMAND FOR JURY TRIAL
15          Plaintiff, on behalf of Oracle, hereby demands a trial by jury of all issues that are
16 subject to adjudication by a trier of fact.

17
     Dated: July 2, 2020                               Respectfully submitted,
18                                                     BOTTINI & BOTTINI, INC.
                                                       Francis A. Bottini, Jr. (SBN 175783)
19                                                     Albert Y. Chang (SBN 296065)
                                                       Yury A. Kolesnikov (SBN 271173)
20

21                                                              /s Francis A. Bottini, Jr.
                                                                 Francis A. Bottini, Jr.
22
                                                       7817 Ivanhoe Avenue, Suite 102
23                                                     La Jolla, California 92037
                                                       Telephone: (858) 914‐2001
24                                                     Facsimile:     (858) 914‐2002
                                                       Email:         fbottini@bottinilaw.com
25                                                                    achang@bottinilaw.com
                                                                      ykolesnikov@bottinilaw.com
26

27

28
                                                 101
     SHAREHOLDER DERIVATIVE COMPLAINT
          Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 105 of 106




                                               RENNE PUBLIC LAW GROUP
 1                                             Louise H. Renne (SBN 36508)
                                               Ruth M. Bond (SBN 214582)
 2                                             Ryan McGinley‐Stempel (SBN 296182)
                                               350 Sansome Street, Suite 300
 3                                             San Francisco, CA 94101
                                               Telephone: (415) 848‐7200
 4                                             Facsimile: (415) 848‐7230
                                               Email:     lrenne@publiclawgroup.com
 5                                                         rbond@publiclawgroup.com
                                                rmcginleystempel@publiclawgroup.com
 6

 7                                             Attorneys for Plaintiff R. Andre Klein

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         102
     SHAREHOLDER DERIVATIVE COMPLAINT
      
                        Case 3:20-cv-04439 Document 1 Filed 07/02/20 Page 106 of 106




                                                        VERIFICATIONȱ

                     I,ȱR.ȱAndreȱKlein,ȱverifyȱthatȱIȱamȱaȱshareholderȱofȱOracleȱCorporation.ȱȱIȱhaveȱ

            reviewedȱtheȱallegationsȱinȱthisȱVerifiedȱShareholderȱDerivativeȱComplaint.ȱȱAsȱtoȱthoseȱ

            allegationsȱofȱwhichȱIȱhaveȱpersonalȱknowledge,ȱIȱbelieveȱthemȱtoȱbeȱtrue;ȱasȱtoȱthoseȱ

            allegationsȱofȱwhichȱIȱlackȱpersonalȱknowledge,ȱIȱrelyȱuponȱmyȱcounselȱandȱcounsel’sȱ

            investigation,ȱandȱbelieveȱthemȱtoȱbeȱtrue.ȱȱHavingȱreceivedȱaȱcopyȱofȱtheȱcomplaintȱandȱ

            reviewedȱitȱwithȱcounsel,ȱIȱauthorizeȱitsȱfiling.ȱȱȱ

                     Iȱdeclareȱunderȱpenaltyȱofȱperjuryȱthatȱtheȱforegoingȱisȱtrueȱandȱcorrect.ȱȱ

            ExecutedȱonȱJuneȱ30,ȱ2020.ȱȱ

              ȱ                                                ȱ
                                                               ȱ
                                                             _______________
                                                               ȱ
              ȱ                                                            R.ȱAndreȱKleinȱ
